19-10412-jlg       Doc 619       Filed 05/31/19        Entered 05/31/19 10:46:55               Main Document
                                                     Pg 1 of 27
In re: Ditech Holding Corporation, et al.                                            Case No. 19-10412 (JLG)
Debtors                                                         Reporting Period: April 1, 2019 to April 30, 2019
                                                                                 Federal Tax I.D. #13-39050486


                GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
    AND DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS

On February 11, 2019 (the “Commencement Date”), Ditech Holding Corporation and its thirteen
(13) debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”,1 and together with the Debtors’ non-debtor affiliates, the
“Company”), filed voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are being jointly
administered for procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption In re Ditech Holding
Corporation, et al., Case No. 19-10412 (JLG), pursuant to an order entered by the Bankruptcy
Court on February 13, 2019 (ECF No. 50).

On February 27, 2019, the United States Trustee for Region 2 (the “U.S. Trustee”) appointed an
official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the
“Creditors’ Committee”) (ECF No. 127). On May 2, 2019, the U.S. Trustee appointed an official
committee of consumer creditors pursuant to section 1102(a) of the Bankruptcy Code (ECF No.
498). The Debtors are authorized to continue to operate their business and manage their properties
as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

The following notes and statements and limitations should be referred to, and referenced in
connection with, any review of the Monthly Operating Report (“MOR”).

    1. Basis of Presentation. This MOR has been prepared solely for the purpose of complying
       with the monthly reporting requirements applicable in the Debtors’ chapter 11 cases. The
       MOR is in a format acceptable to the U.S. Trustee.

        The MOR should not be relied upon by any persons for information relating to current or
        future financial conditions, events, or performance of any of the Debtors or their affiliates.
        The financial statements represent the financial condition and results of operations of the
        Company, which includes the Debtors and their non-Debtor affiliates. The financial
        statements and supplemental information contained herein are limited in scope and cover
        a limited time period. Moreover, such information is preliminary, unaudited, and subject
        to change. The financial statements have been prepared in accordance with generally
        accepted accounting principles in the United States (“GAAP”) as it applies to debtors in
        possession. The preparation of the financial statements require management to make

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.
19-10412-jlg      Doc 619       Filed 05/31/19     Entered 05/31/19 10:46:55         Main Document
                                                 Pg 2 of 27
In re: Ditech Holding Corporation, et al.                                     Case No. 19-10412 (JLG)
Debtors                                                  Reporting Period: April 1, 2019 to April 30, 2019
                                                                          Federal Tax I.D. #13-39050486

        estimates and assumptions that affect the reported amounts of assets and liabilities at the
        date of the financial statements and income and expenses during the reporting period. In
        developing these estimates and assumptions, management used available evidence at the
        time of the financial statements, including the Debtor’ books and records. Because of
        uncertainties associated with estimating the amounts, timing and likelihood of possible
        outcomes, actual results could differ from our estimates and such differences may be
        material.

        The Debtors prepared this MOR relying primarily upon the information set forth in their
        books and records. In preparing this MOR, the Debtors made reasonable efforts to
        supplement the information set forth in its books and records with additional information
        concerning transactions that may not have been identified therein, to the extent necessary.

    2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
       Debtors’ books and records and financial activity occurring during the applicable reporting
       period. Except as otherwise noted, no adjustments have been made for activity occurring
       after the close of the reporting period. The reporting period of this MOR is April 1, 2019
       through April 30, 2019.

    3. Consolidated Entity Accounts Payable and Disbursements Systems. In the ordinary
       course of business, the Debtors utilize an integrated, centralized cash management system
       to collect, concentrate, and disburse funds generated by their operations (the “Cash
       Management System”). The Cash Management System is similar to cash management
       systems used by other large mortgage lending and servicing businesses. The Cash
       Management System enables the Debtors to operate each segment of the Company’s
       business efficiently and provides a seamless accounting function across all entities in a
       single location, reducing banking expenses, permitting prompt and accurate liquidity
       tracking, and allowing accurate intercompany allocations and transfers.

    4. Accuracy. The financial information disclosed herein was not prepared in accordance with
       federal or state securities laws or other applicable non-bankruptcy law or in lieu of
       complying with any periodic reporting requirements thereunder. Persons and entities
       trading in or otherwise purchasing, selling, or transferring the claims against or equity
       interests in the Debtors should evaluate this financial information in light of the purposes
       for which it was prepared. The Debtors are not liable for and undertake no responsibility
       to indicate variations from securities laws or for any evaluations of the Debtors based on
       this financial information or any other information.

    5. Debtor-in-Possession Financing. On February 11, 2019, the Debtors filed the Debtors’
       Motion for Interim and Final Orders (A) Authorizing Debtors to Enter into Repurchase
       Agreement Facilities, Servicer Advance Facilities and Related Documents; (B) Authorizing
       Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the Ordinary Course
       of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense
       Claims; (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E)
       Modifying the Automatic Stay; (F) Scheduling a Final Hearing; and (G) Granting Related
       Relief (ECF No. 26) (the “DIP Motion”) to refinance all of their prepetition warehouse
19-10412-jlg      Doc 619       Filed 05/31/19     Entered 05/31/19 10:46:55         Main Document
                                                 Pg 3 of 27
In re: Ditech Holding Corporation, et al.                                     Case No. 19-10412 (JLG)
Debtors                                                  Reporting Period: April 1, 2019 to April 30, 2019
                                                                          Federal Tax I.D. #13-39050486

        and advance facilities, which provides the Debtors up to $1.9 billion in liquidity. The final
        order granting the relief requested in the DIP Motion (as it relates to the DIP Financing)
        was entered on April 17, 2019 (ECF No. 422).

    6. Payment of Prepetition Claims Pursuant to Court Orders. At the outset of the Debtors’
       chapter 11 cases, the Bankruptcy Court entered orders (the “First Day Orders”)
       authorizing, but not directing, the Debtors to pay, on an interim basis, certain prepetition
       (a) employee wages, salaries and other compensation and benefits; (b) insurance
       obligations; (c) taxes, fees, and assessments; and (d) obligations related to the use of the
       Debtors’ cash management system, among other things. On March 14, 2019, the
       Bankruptcy Court approved the relief requested in connection with the First Day Orders
       on a final basis. To the extent any payments were made in the reporting period on account
       of such claims or obligations following the commencement of these chapter 11 cases
       pursuant to the authority granted to the Debtors by the Bankruptcy Court under the First
       Day Orders, such payments have been included in the MOR unless otherwise noted.

    7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
       in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
       constitute a waiver of any of the Debtors’ rights or an admission with respect to their
       chapter 11 cases.

    8. Specific MOR Disclosures.

            a. Notes to MOR-la: The Bankruptcy Court has authorized the Debtors to pay certain
               prepetition claims in designated categories and subject to certain terms and
               conditions. This relief generally was designed to preserve the value of the Debtors’
               business and assets. The Debtors have paid and continue to pay undisputed
               postpetition obligations in the ordinary course of business. Intercompany
               transactions are excluded from this report.

            b. Notes to MOR-1b: Bank reconciliations for the sixteen (16) operating accounts
               included in “Cash and Cash Equivalents” are attached to this MOR. The Debtors
               affirm that reconciliations for custodial and other bank accounts that are on the
               balance sheet are prepared and maintained by the Debtors on a monthly basis. As
               the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations
               would be administratively burdensome. The Debtors can provide reconciliations
               upon request.

            c. Notes to MOR-1c: All amounts listed are the bank balances as of the date in the
               respective footnote on MOR 1c. The Debtors have, on a timely basis, performed
               bank account reconciliations in the ordinary course of business. Due to the level of
               detailed records, copies of the bank account statements and reconciliations are
               available for inspection only upon written request.
19-10412-jlg      Doc 619       Filed 05/31/19     Entered 05/31/19 10:46:55          Main Document
                                                 Pg 4 of 27
In re: Ditech Holding Corporation, et al.                                      Case No. 19-10412 (JLG)
Debtors                                                   Reporting Period: April 1, 2019 to April 30, 2019
                                                                           Federal Tax I.D. #13-39050486

            d. Notes to MOR-1d: This MOR lists the professional fees paid during this reporting
               period to Restructuring Professionals retained by the Debtors in these chapter 11
               cases.

            e. Notes to MOR-2: The financial position and results of operations contained herein
               are not necessarily indicative of results which may be expected for any other period
               or for the full year and as a result, may not reflect the consolidated financial position
               and results of operations of the Debtors in the future.

            f. Notes to MOR-3: This information is based on unaudited information, which may
               not reconcile to the Debtors’ final consolidated financial statements for the
               reporting period.

                 Liabilities subject to compromise represent amounts that may be included in the
                 Debtors’ Schedule of Assets and Liabilities (collectively, the “Schedules”) as filed
                 on March 27, 2019 and correspond to amounts recorded in the Debtors’ books and
                 records thereafter. These amounts have been adjusted to exclude the guarantee
                 obligations in connection with the Debtors’ secured debt as well as other
                 contingent, unliquidated, and/or disputed amounts included in the Schedules.

                 Accounts payable accruals may include invoices that had not been evaluated as
                 liabilities subject to compromise as of month end. In this MOR, these amounts are
                 assumed to be postpetition obligations, pending the Debtors’ normal-course invoice
                 processing assessment.

                 The Debtors have sought to allocate liabilities between the prepetition and
                 postpetition periods based upon the information available at the time of, and
                 research conducted in connection with, the preparation of this MOR. As additional
                 information becomes available and further research is conducted, the Debtors’
                 allocation of liabilities between the prepetition and postpetition periods may
                 change. The liability information, except as otherwise noted, is listed as of the close
                 of business as of the end of the month. Accordingly, the Debtors reserve all rights
                 to amend, supplement or otherwise modify this MOR as necessary and appropriate.
                 Accrued liabilities have not yet been evaluated as liabilities subject to compromise
                 and are subject to material change.

            g. Notes to MOR-4: Due to the size and detail of the Debtors’ tax records, (i) copies
               of IRS Form 6123 or payment receipts; (ii) copies of tax returns filed during the
               reporting period; and (iii) a taxes aging schedule will be made available upon
               reasonable request in writing to bankruptcy counsel for the Debtors.

            h. Notes to MOR-6: During the reporting period, the Debtors were current on
               postpetition payables, taking into consideration pending credits, adjustments, and
               disputes that arise in the ordinary course of business.
19-10412-jlg   Doc 619   Filed 05/31/19     Entered 05/31/19 10:46:55   Main Document
                                          Pg 5 of 27
      19-10412-jlg        Doc 619        Filed 05/31/19         Entered 05/31/19 10:46:55                  Main Document
                                                              Pg 6 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                                       Case No.: 19-10412-JLG
       Debtors                                                                            Reporting Period April 1, 2019 to April 30, 2019


                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS ($)

    Case No.             Debtor Entity Name:                                       Net Receipts 1           Net Disbursements 2
    19-10411             Green Tree Credit LLC                                                      -     $                   -
    19-10412             Ditech Holding Corporation                                                 -                    (915,690)
    19-10413             DF Insurance Agency, LLC                                                   -                           0
    19-10414             Ditech Financial LLC                                                       -                 (56,008,904)
    19-10415             Green Tree Credit Solutions LLC                                            -                           0
    19-10416             Green Tree Insurance Agency of Nevada, Inc.                                -                           0
    19-10417             Green Tree Investment Holdings III LLC                                     -                           0
    19-10418             Green Tree Servicing Corp.                                                 -                           0
    19-10419             Marix Servicing LLC                                                        -                           0
    19-10420             Mortgage Asset Systems, LLC                                                -                           0
    19-10421             REO Management Solutions, LLC                                              -                           0
    19-10422             Reverse Mortgage Solutions, Inc.                                           -                 (17,394,567)
    19-10423             Walter Management Holding Company LLC                                      -                           0
    19-10424             Walter Reverse Acquisition LLC                                             -                           0
    Totals:                                                                  $               67,789,297   $            (74,319,160)

    Footnotes
    1) The Net Disbursements exclude intercompany transactions among Debtors and non-Debtors
    2) The Net Receipts exclude intercompany transactions among Debtors and non-Debtors




                                                              MOR-1a
19-10412-jlg    Doc 619                  Filed 05/31/19         Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                              Pg 7 of 27              Case No.: 19-10412-JLG
                 Debtors                                                                Reporting Period April 1, 2019 to April 30, 2019



                                                       BANK ACCOUNT BALANCES ($) 1

                                                                                                                 Balance as of
                                Debtor                        Bank          Last 4 Digits       Description       Month End
               Ditech Financial LLC              Citibank                       5011        Operating                  4,796,697
               Ditech Financial LLC              Citibank                       5118        Operating                 21,133,052
               Ditech Financial LLC              Citibank                       5177        Operating                 10,399,747
               DF Insurance Agency LLC           Citibank                       8175        Operating                      1,108
               Ditech Holding Corporation        Citibank                       8183        Operating                    293,358
               Ditech Financial LLC              Wells Fargo Bank NA            4001        Operating                 24,716,264
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             0966        Operating                    100,012
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             1223        Operating                    154,877
               Mortgage Asset Systems LLC        Wells Fargo Bank NA            0340        Operating                    193,330
               REO Management Solutions, LLC     Wells Fargo Bank NA            0698        Operating                        -
               REO Management Solutions, LLC     Wells Fargo Bank NA            8797        Operating                  1,512,639
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0415        Operating                 90,336,950
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0970        Operating                 18,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7250        Operating                  2,301,457
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7766        Operating                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            8212        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       0168        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       2213        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       6249        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       7652        Operating                  5,805,319
               Ditech Financial LLC              Bank of New York, Mellon       9014        Operating                     53,028
               Ditech Financial LLC              Bank of New York, Mellon       3686        Custodial                     79,702
               Ditech Financial LLC              Bank of New York, Mellon       4454        Custodial                    152,794
               Ditech Financial LLC              Bank of New York, Mellon       4500        Custodial                    118,275
               Ditech Financial LLC              Bank of New York, Mellon       6380        Custodial                    318,625
               Ditech Financial LLC              Bank of New York, Mellon       6381        Custodial                          1
               Ditech Financial LLC              Bank of New York, Mellon       6382        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       6383        Custodial                    705,634
               Ditech Financial LLC              Bank of New York, Mellon       6384        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       6385        Custodial                        980
               Ditech Financial LLC              Bank of New York, Mellon       6386        Custodial                    460,491
               Ditech Financial LLC              Bank of New York, Mellon       6387        Custodial                    457,082
               Ditech Financial LLC              Bank of New York, Mellon       6388        Custodial                          0
               Ditech Financial LLC              Bank of New York, Mellon       6389        Custodial                  1,275,564
               Ditech Financial LLC              Bank of New York, Mellon       6390        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       6391        Custodial                  1,326,220
               Ditech Financial LLC              Bank of New York, Mellon       6392        Custodial                          0
               Ditech Financial LLC              Bank of New York, Mellon       5462        Custodial                  1,968,506
               Ditech Financial LLC              Bank of New York, Mellon       5463        Custodial                  1,615,579
               Ditech Financial LLC              Bank of New York, Mellon       5464        Custodial                    230,908
               Ditech Financial LLC              Bank of New York, Mellon       1604        Custodial                  1,614,114
               Ditech Financial LLC              Bank of New York, Mellon       1607        Custodial                  1,512,493
               Ditech Financial LLC              Bank of New York, Mellon       1624        Custodial                  1,252,696
               Ditech Financial LLC              Bank of New York, Mellon       1627        Custodial                  1,384,786
               Ditech Financial LLC              Bank of New York, Mellon       3028        Custodial                  3,000,000
               Ditech Financial LLC              Bank of New York, Mellon       3029        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       3750        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       3751        Custodial                     57,907
               Ditech Financial LLC              Bank of New York, Mellon       3752        Custodial                    552,839
               Ditech Financial LLC              Bank of New York, Mellon       3753        Custodial                  1,310,771
               Ditech Financial LLC              Bank of New York, Mellon       3754        Custodial                      1,893
               Ditech Financial LLC              Bank of New York, Mellon       3755        Custodial                    930,118
               Ditech Financial LLC              Bank of New York, Mellon       3773        Custodial                    862,812
               Ditech Financial LLC              Bank of New York, Mellon       3774        Custodial                    222,293
               Ditech Financial LLC              Bank of New York, Mellon       4097        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4098        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4101        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4103        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4105        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4106        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4107        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4108        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4109        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4114        Custodial                  1,209,339
               Ditech Financial LLC              Bank of New York, Mellon       4115        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4116        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4118        Custodial                    819,256
               Ditech Financial LLC              Bank of New York, Mellon       4119        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4121        Custodial                    811,203
               Ditech Financial LLC              Bank of New York, Mellon       4122        Custodial                  1,114,576
               Ditech Financial LLC              Bank of New York, Mellon       4124        Custodial                        131
               Ditech Financial LLC              Bank of New York, Mellon       4125        Custodial                    822,530
               Ditech Financial LLC              Bank of New York, Mellon       4127        Custodial                    594,197
               Ditech Financial LLC              Bank of New York, Mellon       4130        Custodial                    525,654
               Ditech Financial LLC              Bank of New York, Mellon       4131        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4132        Custodial                    144,437
               Ditech Financial LLC              Bank of New York, Mellon       4133        Custodial                          1
               Ditech Financial LLC              Bank of New York, Mellon       4134        Custodial                    645,662


                                                                  MOR-1b
19-10412-jlg    Doc 619                  Filed 05/31/19         Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                              Pg 8 of 27              Case No.: 19-10412-JLG
                 Debtors                                                                Reporting Period April 1, 2019 to April 30, 2019



                                                       BANK ACCOUNT BALANCES ($) 1

                                                                                                                 Balance as of
                                Debtor                        Bank          Last 4 Digits       Description       Month End
               Ditech Financial LLC              Bank of New York, Mellon       4136        Custodial              --Closed--
               Ditech Financial LLC              Bank of New York, Mellon       4137        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4138        Custodial                    244,292
               Ditech Financial LLC              Bank of New York, Mellon       4139        Custodial                    385,292
               Ditech Financial LLC              Bank of New York, Mellon       4140        Custodial                  9,265,755
               Ditech Financial LLC              Bank of New York, Mellon       4142        Custodial                    392,482
               Ditech Financial LLC              Bank of New York, Mellon       4143        Custodial                  1,419,582
               Ditech Financial LLC              Bank of New York, Mellon       4144        Custodial                 26,998,412
               Ditech Financial LLC              Bank of New York, Mellon       4435        Custodial                    927,489
               Ditech Financial LLC              Bank of New York, Mellon       4436        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4639        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4641        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4642        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4726        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4727        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4728        Custodial                    165,892
               Ditech Financial LLC              Bank of New York, Mellon       5713        Custodial                  1,181,631
               Ditech Financial LLC              Bank of New York, Mellon       5714        Custodial                  7,412,944
               Ditech Financial LLC              Bank of New York, Mellon       5715        Custodial                    500,000
               Ditech Financial LLC              Bank of New York, Mellon       5727        Custodial                    247,451
               Ditech Financial LLC              Bank of New York, Mellon       0376        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0377        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0378        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0379        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0380        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0381        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0382        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0383        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0384        Custodial                    873,083
               Ditech Financial LLC              Bank of New York, Mellon       0385        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0386        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0387        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0388        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0389        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0390        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0391        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5801        Custodial                    841,967
               Ditech Financial LLC              Bank of New York, Mellon       5802        Custodial                          0
               Ditech Financial LLC              Bank of New York, Mellon       5803        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5804        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5911        Custodial                    621,245
               Ditech Financial LLC              Bank of New York, Mellon       5912        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5914        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5917        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4167        Custodial                    331,155
               Ditech Financial LLC              Bank of New York, Mellon       5244        Custodial                    384,909
               Ditech Financial LLC              Citibank                       5038        Custodial                        -
               Ditech Financial LLC              Citibank                       5046        Custodial                        -
               Ditech Financial LLC              Citibank                       5054        Custodial                        -
               Ditech Financial LLC              Citibank                       5062        Custodial                        -
               Ditech Financial LLC              Citibank                       5089        Custodial                        -
               Ditech Financial LLC              Citibank                       5097        Custodial                    359,378
               Ditech Financial LLC              Citibank                       5126        Custodial                        -
               Ditech Financial LLC              Citibank                       5134        Custodial                    807,529
               Ditech Financial LLC              Citibank                       5142        Custodial                      2,256
               Ditech Financial LLC              Citibank                       5169        Custodial                     24,469
               Ditech Financial LLC              Citibank                       5185        Custodial                        -
               Ditech Financial LLC              Citibank                       5193        Custodial                      2,395
               Ditech Financial LLC              Citibank                       5206        Custodial                        -
               Ditech Financial LLC              Citibank                       5214        Custodial                        -
               Ditech Financial LLC              Citibank                       5222        Custodial                137,937,327
               Ditech Financial LLC              Citibank                       5249        Custodial                    145,376
               Ditech Financial LLC              Citibank                       5257        Custodial                     99,774
               Ditech Financial LLC              Citibank                       5265        Custodial                     62,226
               Ditech Financial LLC              Citibank                       5273        Custodial                    360,703
               Ditech Financial LLC              Citibank                       5281        Custodial                    261,154
               Ditech Financial LLC              Citibank                       5329        Custodial                        -
               Ditech Financial LLC              Citibank                       5337        Custodial                        415
               Ditech Financial LLC              Citibank                       5345        Custodial                        -
               Ditech Financial LLC              Citibank                       5353        Custodial                        -
               Ditech Financial LLC              Citibank                       5361        Custodial                     86,599
               Ditech Financial LLC              Citibank                       5388        Custodial                        -
               Ditech Financial LLC              Citibank                       5396        Custodial                     14,422
               Ditech Financial LLC              Citibank                       5409        Custodial                        -
               Ditech Financial LLC              Citibank                       5417        Custodial                        -
               Ditech Financial LLC              Citibank                       5425        Custodial                        -
               Ditech Financial LLC              Citibank                       5433        Custodial                        -
               Ditech Financial LLC              Citibank                       5441        Custodial                        -


                                                                  MOR-1b
19-10412-jlg    Doc 619                  Filed 05/31/19         Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                              Pg 9 of 27              Case No.: 19-10412-JLG
                 Debtors                                                                Reporting Period April 1, 2019 to April 30, 2019



                                                       BANK ACCOUNT BALANCES ($) 1

                                                                                                                 Balance as of
                                Debtor                       Bank           Last 4 Digits       Description       Month End
               Ditech Financial LLC              Citibank                       5468        Custodial                    560,559
               Ditech Financial LLC              Citibank                       5476        Custodial                      2,719
               Ditech Financial LLC              Citibank                       5484        Custodial                    209,447
               Ditech Financial LLC              Citibank                       5492        Custodial                        -
               Ditech Financial LLC              Citibank                       5505        Custodial                     11,252
               Ditech Financial LLC              Citibank                       5513        Custodial                    127,786
               Ditech Financial LLC              Citibank                       5521        Custodial                  1,867,088
               Ditech Financial LLC              Citibank                       5548        Custodial                     67,109
               Ditech Financial LLC              Citibank                       5556        Custodial                     12,125
               Ditech Financial LLC              Citibank                       5564        Custodial                     21,819
               Ditech Financial LLC              Citibank                       5572        Custodial                        -
               Ditech Financial LLC              Citibank                       5599        Custodial                        -
               Ditech Financial LLC              Citibank                       5601        Custodial                     20,606
               Ditech Financial LLC              Citibank                       5628        Custodial                  2,317,256
               Ditech Financial LLC              Citibank                       5636        Custodial                          97
               Ditech Financial LLC              Citibank                       5644        Custodial                        -
               Ditech Financial LLC              Citibank                       5679        Custodial                        -
               Ditech Financial LLC              Citibank                       5687        Custodial                    108,366
               Ditech Financial LLC              Citibank                       5695        Custodial                     69,583
               Ditech Financial LLC              Citibank                       5708        Custodial                    889,547
               Ditech Financial LLC              Citibank                       5716        Custodial                        138
               Ditech Financial LLC              Citibank                       5724        Custodial                    383,352
               Ditech Financial LLC              Citibank                       5732        Custodial                      3,411
               Ditech Financial LLC              Citibank                       5759        Custodial                    911,675
               Ditech Financial LLC              Citibank                       5767        Custodial                        -
               Ditech Financial LLC              Citibank                       5775        Custodial                      8,420
               Ditech Financial LLC              Citibank                       5783        Custodial                        -
               Ditech Financial LLC              Citibank                       5791        Custodial                  2,844,403
               Ditech Financial LLC              Citibank                       5804        Custodial                        809
               Ditech Financial LLC              Citibank                       5812        Custodial                  5,512,387
               Ditech Financial LLC              Citibank                       5839        Custodial                      3,626
               Ditech Financial LLC              Citibank                       5847        Custodial                  1,701,445
               Ditech Financial LLC              Citibank                       5855        Custodial                        -
               Ditech Financial LLC              Citibank                       5863        Custodial                        -
               Ditech Financial LLC              Citibank                       5871        Custodial                      1,300
               Ditech Financial LLC              Citibank                       5898        Custodial                        -
               Ditech Financial LLC              Citibank                       5919        Custodial                      1,025
               Ditech Financial LLC              Citibank                       5927        Custodial                    125,782
               Ditech Financial LLC              Citibank                       5935        Custodial                  2,770,814
               Ditech Financial LLC              Citibank                       5943        Custodial                     62,067
               Ditech Financial LLC              Citibank                       5951        Custodial                        -
               Ditech Financial LLC              Citibank                       5978        Custodial                     14,595
               Ditech Financial LLC              Citibank                       5986        Custodial                        680
               Ditech Financial LLC              Citibank                       5994        Custodial                    391,696
               Ditech Financial LLC              Citibank                       6006        Custodial                        -
               Ditech Financial LLC              Citibank                       6014        Custodial                     26,607
               Ditech Financial LLC              Citibank                       6022        Custodial                        -
               Ditech Financial LLC              Citibank                       6049        Custodial                        456
               Ditech Financial LLC              Citibank                       6057        Custodial                        -
               Ditech Financial LLC              Citibank                       6065        Custodial                      1,196
               Ditech Financial LLC              Citibank                       6073        Custodial                        -
               Ditech Financial LLC              Citibank                       6081        Custodial                    887,101
               Ditech Financial LLC              Citibank                       6102        Custodial                        -
               Ditech Financial LLC              Citibank                       6129        Custodial                    423,136
               Ditech Financial LLC              Citibank                       6137        Custodial                        -
               Ditech Financial LLC              Citibank                       6145        Custodial                    271,650
               Ditech Financial LLC              Citibank                       6153        Custodial                        -
               Ditech Financial LLC              Citibank                       6161        Custodial                    142,050
               Ditech Financial LLC              Citibank                       6188        Custodial                        -
               Ditech Financial LLC              Citibank                       6196        Custodial                      3,334
               Ditech Financial LLC              Citibank                       6209        Custodial                  1,312,452
               Ditech Financial LLC              Citibank                       6217        Custodial                  2,382,821
               Ditech Financial LLC              Citibank                       6225        Custodial                      2,410
               Ditech Financial LLC              Citibank                       6233        Custodial                      5,918
               Ditech Financial LLC              Citibank                       6241        Custodial                  3,361,742
               Ditech Financial LLC              Citibank                       6268        Custodial                        170
               Ditech Financial LLC              Citibank                       6276        Custodial                        333
               Ditech Financial LLC              Citibank                       6284        Custodial                        -
               Ditech Financial LLC              Citibank                       6292        Custodial                      5,350
               Ditech Financial LLC              Citibank                       6305        Custodial                     21,357
               Ditech Financial LLC              Citibank                       6313        Custodial                     26,159
               Ditech Financial LLC              Citibank                       6321        Custodial                     19,814
               Ditech Financial LLC              Citibank                       6348        Custodial                    131,244
               Ditech Financial LLC              Citibank                       6356        Custodial                        -
               Ditech Financial LLC              Citibank                       6364        Custodial                     39,813
               Ditech Financial LLC              Citibank                       6372        Custodial                    208,346
               Ditech Financial LLC              Citibank                       6399        Custodial                      1,466
               Ditech Financial LLC              Citibank                       6401        Custodial                    811,731


                                                                 MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 10 of 27       Case No.: 19-10412-JLG
               Debtors                                                         Reporting Period April 1, 2019 to April 30, 2019



                                              BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank           Last 4 Digits       Description       Month End
               Ditech Financial LLC      Citibank                      6428        Custodial                    464,070
               Ditech Financial LLC      Citibank                      6436        Custodial                    335,171
               Ditech Financial LLC      Citibank                      6444        Custodial                    907,315
               Ditech Financial LLC      Citibank                      6452        Custodial                    477,015
               Ditech Financial LLC      Citibank                      6479        Custodial                    272,808
               Ditech Financial LLC      Citibank                      6487        Custodial                     21,104
               Ditech Financial LLC      Citibank                      6495        Custodial                    163,359
               Ditech Financial LLC      Citibank                      6508        Custodial                    556,143
               Ditech Financial LLC      Citibank                      6516        Custodial                      4,811
               Ditech Financial LLC      Citibank                      6524        Custodial                    241,134
               Ditech Financial LLC      Citibank                      6532        Custodial                    329,778
               Ditech Financial LLC      Citibank                      6559        Custodial                    432,397
               Ditech Financial LLC      Citibank                      6567        Custodial                        963
               Ditech Financial LLC      Citibank                      6575        Custodial                     59,460
               Ditech Financial LLC      Citibank                      6583        Custodial                     13,914
               Ditech Financial LLC      Citibank                      6591        Custodial                    787,710
               Ditech Financial LLC      Citibank                      6604        Custodial                     21,726
               Ditech Financial LLC      Citibank                      6612        Custodial                        -
               Ditech Financial LLC      Citibank                      6639        Custodial                    126,110
               Ditech Financial LLC      Citibank                      6647        Custodial                      2,360
               Ditech Financial LLC      Citibank                      6655        Custodial                     30,200
               Ditech Financial LLC      Citibank                      6663        Custodial                        -
               Ditech Financial LLC      Citibank                      6671        Custodial                        -
               Ditech Financial LLC      Citibank                      6698        Custodial                    109,995
               Ditech Financial LLC      Citibank                      6719        Custodial                    600,495
               Ditech Financial LLC      Citibank                      6727        Custodial                  8,298,843
               Ditech Financial LLC      Citibank                      6735        Custodial                    669,777
               Ditech Financial LLC      Citibank                      6743        Custodial                  5,544,941
               Ditech Financial LLC      Citibank                      6751        Custodial                  2,185,202
               Ditech Financial LLC      Citibank                      6778        Custodial                        -
               Ditech Financial LLC      Citibank                      6786        Custodial                     11,139
               Ditech Financial LLC      Citibank                      6794        Custodial                     37,801
               Ditech Financial LLC      Citibank                      6807        Custodial                      1,433
               Ditech Financial LLC      Citibank                      6815        Custodial                        529
               Ditech Financial LLC      Citibank                      6823        Custodial                    166,161
               Ditech Financial LLC      Citibank                      6831        Custodial                          25
               Ditech Financial LLC      Citibank                      6858        Custodial                     61,395
               Ditech Financial LLC      Citibank                      6866        Custodial                    787,946
               Ditech Financial LLC      Citibank                      6874        Custodial                      2,283
               Ditech Financial LLC      Citibank                      6882        Custodial                      2,328
               Ditech Financial LLC      Citibank                      6903        Custodial                        344
               Ditech Financial LLC      Citibank                      6911        Custodial                    838,301
               Ditech Financial LLC      Citibank                      6938        Custodial                      2,803
               Ditech Financial LLC      Citibank                      6946        Custodial                        -
               Ditech Financial LLC      Citibank                      6954        Custodial                      1,925
               Ditech Financial LLC      Citibank                      6962        Custodial                      1,583
               Ditech Financial LLC      Citibank                      6989        Custodial                    104,308
               Ditech Financial LLC      Citibank                      6997        Custodial                          23
               Ditech Financial LLC      Citibank                      7009        Custodial                      3,809
               Ditech Financial LLC      Citibank                      7017        Custodial                     11,562
               Ditech Financial LLC      Citibank                      7025        Custodial                        -
               Ditech Financial LLC      Citibank                      7033        Custodial                        -
               Ditech Financial LLC      Citibank                      7041        Custodial                  5,080,977
               Ditech Financial LLC      Citibank                      7068        Custodial                      4,336
               Ditech Financial LLC      Citibank                      7076        Custodial                        -
               Ditech Financial LLC      Citibank                      7084        Custodial                          31
               Ditech Financial LLC      Citibank                      7092        Custodial                        -
               Ditech Financial LLC      Citibank                      7105        Custodial                        -
               Ditech Financial LLC      Citibank                      7113        Custodial                     12,846
               Ditech Financial LLC      Citibank                      7121        Custodial                        757
               Ditech Financial LLC      Citibank                      7148        Custodial                        -
               Ditech Financial LLC      Citibank                      7156        Custodial                        -
               Ditech Financial LLC      Citibank                      7164        Custodial                        -
               Ditech Financial LLC      Citibank                      7172        Custodial                        -
               Ditech Financial LLC      Citibank                      7199        Custodial                    612,735
               Ditech Financial LLC      Citibank                      7201        Custodial                    435,377
               Ditech Financial LLC      Citibank                      7228        Custodial                        -
               Ditech Financial LLC      Citibank                      7236        Custodial                  1,169,861
               Ditech Financial LLC      Citibank                      7244        Custodial                        -
               Ditech Financial LLC      Citibank                      7279        Custodial                    713,921
               Ditech Financial LLC      Citibank                      7287        Custodial                    203,766
               Ditech Financial LLC      Citibank                      7295        Custodial                        -
               Ditech Financial LLC      Citibank                      7308        Custodial                        -
               Ditech Financial LLC      Citibank                      7316        Custodial                  1,362,242
               Ditech Financial LLC      Citibank                      7324        Custodial                    587,641
               Ditech Financial LLC      Citibank                      7332        Custodial                  1,431,423
               Ditech Financial LLC      Citibank                      7359        Custodial                        -
               Ditech Financial LLC      Citibank                      7367        Custodial                    338,734


                                                        MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 11 of 27       Case No.: 19-10412-JLG
               Debtors                                                         Reporting Period April 1, 2019 to April 30, 2019



                                              BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank           Last 4 Digits       Description       Month End
               Ditech Financial LLC      Citibank                      7375        Custodial                    103,990
               Ditech Financial LLC      Citibank                      7383        Custodial                    130,819
               Ditech Financial LLC      Citibank                      7391        Custodial                  1,301,840
               Ditech Financial LLC      Citibank                      7404        Custodial                        -
               Ditech Financial LLC      Citibank                      7412        Custodial                        -
               Ditech Financial LLC      Citibank                      7439        Custodial                        -
               Ditech Financial LLC      Citibank                      7447        Custodial                    331,341
               Ditech Financial LLC      Citibank                      7455        Custodial                        -
               Ditech Financial LLC      Citibank                      7463        Custodial                      2,468
               Ditech Financial LLC      Citibank                      7471        Custodial                        -
               Ditech Financial LLC      Citibank                      7498        Custodial                 23,429,402
               Ditech Financial LLC      Citibank                      7519        Custodial                 11,225,544
               Ditech Financial LLC      Citibank                      7527        Custodial                    674,394
               Ditech Financial LLC      Citibank                      7535        Custodial                     65,265
               Ditech Financial LLC      Citibank                      7543        Custodial                  1,138,805
               Ditech Financial LLC      Citibank                      7551        Custodial                      1,087
               Ditech Financial LLC      Citibank                      7578        Custodial                  5,496,677
               Ditech Financial LLC      Citibank                      7586        Custodial                    455,354
               Ditech Financial LLC      Citibank                      7594        Custodial                  1,211,509
               Ditech Financial LLC      Citibank                      7607        Custodial                  3,107,445
               Ditech Financial LLC      Citibank                      7615        Custodial                    118,867
               Ditech Financial LLC      Citibank                      7623        Custodial                 23,457,395
               Ditech Financial LLC      Citibank                      7631        Custodial                  7,398,622
               Ditech Financial LLC      Citibank                      7658        Custodial                  4,572,643
               Ditech Financial LLC      Citibank                      7666        Custodial                  2,121,517
               Ditech Financial LLC      Citibank                      7674        Custodial                     24,331
               Ditech Financial LLC      Citibank                      7682        Custodial                     13,923
               Ditech Financial LLC      Citibank                      7703        Custodial                  6,768,138
               Ditech Financial LLC      Citibank                      7711        Custodial                     75,040
               Ditech Financial LLC      Citibank                      7738        Custodial                     10,119
               Ditech Financial LLC      Citibank                      7746        Custodial                      7,597
               Ditech Financial LLC      Citibank                      7754        Custodial                  1,577,501
               Ditech Financial LLC      Citibank                      7762        Custodial                    877,757
               Ditech Financial LLC      Citibank                      7789        Custodial                    363,865
               Ditech Financial LLC      Citibank                      7797        Custodial                     16,190
               Ditech Financial LLC      Citibank                      7818        Custodial                        -
               Ditech Financial LLC      Citibank                      7826        Custodial                    598,763
               Ditech Financial LLC      Citibank                      7834        Custodial                        815
               Ditech Financial LLC      Citibank                      7842        Custodial                        683
               Ditech Financial LLC      Citibank                      7869        Custodial                     10,321
               Ditech Financial LLC      Citibank                      7877        Custodial                     36,958
               Ditech Financial LLC      Citibank                      7885        Custodial                    803,050
               Ditech Financial LLC      Citibank                      7893        Custodial                        705
               Ditech Financial LLC      Citibank                      7906        Custodial                  3,059,293
               Ditech Financial LLC      Citibank                      7914        Custodial                    228,948
               Ditech Financial LLC      Citibank                      7922        Custodial                  3,182,702
               Ditech Financial LLC      Citibank                      7949        Custodial                     36,440
               Ditech Financial LLC      Citibank                      7957        Custodial                  2,387,549
               Ditech Financial LLC      Citibank                      7965        Custodial                    283,109
               Ditech Financial LLC      Citibank                      2052        Custodial                     11,431
               Ditech Financial LLC      Citibank                      2079        Custodial                      3,420
               Ditech Financial LLC      Citibank                      2087        Custodial                157,082,578
               Ditech Financial LLC      Citibank                      2095        Custodial                      6,025
               Ditech Financial LLC      Citibank                      2108        Custodial                        412
               Ditech Financial LLC      Citibank                      2116        Custodial                    191,202
               Ditech Financial LLC      Citibank                      2124        Custodial                  9,953,390
               Ditech Financial LLC      Citibank                      2132        Custodial                  4,985,299
               Ditech Financial LLC      Citibank                      2159        Custodial                        -
               Ditech Financial LLC      Citibank                      2167        Custodial                        -
               Ditech Financial LLC      Citibank                      2175        Custodial                     32,617
               Ditech Financial LLC      Citibank                      2183        Custodial                        -
               Ditech Financial LLC      Citibank                      2191        Custodial                        -
               Ditech Financial LLC      Citibank                      2204        Custodial                    407,129
               Ditech Financial LLC      Citibank                      2212        Custodial                    335,900
               Ditech Financial LLC      Citibank                      2239        Custodial                     51,583
               Ditech Financial LLC      Citibank                      2247        Custodial                     49,373
               Ditech Financial LLC      Citibank                      2255        Custodial                      1,897
               Ditech Financial LLC      Citibank                      2263        Custodial                      2,906
               Ditech Financial LLC      Citibank                      2271        Custodial                      6,678
               Ditech Financial LLC      Citibank                      2298        Custodial                     41,959
               Ditech Financial LLC      Citibank                      2319        Custodial                        -
               Ditech Financial LLC      Citibank                      2327        Custodial                        -
               Ditech Financial LLC      Citibank                      2335        Custodial                        -
               Ditech Financial LLC      Citibank                      2343        Custodial                        -
               Ditech Financial LLC      Citibank                      2351        Custodial                  1,943,201
               Ditech Financial LLC      Citibank                      2757        Custodial                        -
               Ditech Financial LLC      Citibank                      4912        Custodial                  4,121,097
               Ditech Financial LLC      Citibank                      9668        Custodial                 24,519,497


                                                        MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 12 of 27       Case No.: 19-10412-JLG
               Debtors                                                         Reporting Period April 1, 2019 to April 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor               Bank          Last 4 Digits       Description       Month End
               Ditech Financial LLC      Citibank                      9676        Custodial                 55,256,955
               Ditech Financial LLC      Citibank                      9684        Custodial                         -
               Ditech Financial LLC      Citibank                      9692        Custodial                         -
               Ditech Financial LLC      Citibank                      9705        Custodial                      6,740
               Ditech Financial LLC      Citibank                      9713        Custodial                     11,402
               Ditech Financial LLC      Citibank                      9721        Custodial                      2,048
               Ditech Financial LLC      Citibank                      9748        Custodial                         548
               Ditech Financial LLC      Citibank                      9756        Custodial                           26
               Ditech Financial LLC      Citibank                      9764        Custodial                            5
               Ditech Financial LLC      Citibank                      9772        Custodial                           28
               Ditech Financial LLC      Citibank                      9799        Custodial                            1
               Ditech Financial LLC      Citibank                      6973        Custodial                         -
               Ditech Financial LLC      Citibank                      6981        Custodial                         -
               Ditech Financial LLC      Citibank                      7001        Custodial                 52,505,968
               Ditech Financial LLC      Citibank                      7028        Custodial                         -
               Ditech Financial LLC      Citibank                      7546        Custodial                    615,724
               Ditech Financial LLC      Citibank                      7554        Custodial                      2,373
               Ditech Financial LLC      Citibank                      7562        Custodial                    804,859
               Ditech Financial LLC      EverBank - USA                8080        Custodial              --Closed--
               Ditech Financial LLC      EverBank - USA                8099        Custodial              --Closed--
               Ditech Financial LLC      US Bank - USA                 0015        Custodial                      1,231
               Ditech Financial LLC      US Bank - USA                 0024        Custodial                      4,040
               Ditech Financial LLC      US Bank - USA                 0111        Custodial                     18,766
               Ditech Financial LLC      US Bank - USA                 0161        Custodial                     90,952
               Ditech Financial LLC      US Bank - USA                 0179        Custodial                     10,841
               Ditech Financial LLC      US Bank - USA                 0305        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 0313        Custodial                      1,293
               Ditech Financial LLC      US Bank - USA                 0327        Custodial                      1,981
               Ditech Financial LLC      US Bank - USA                 0486        Custodial                         338
               Ditech Financial LLC      US Bank - USA                 0487        Custodial                      7,267
               Ditech Financial LLC      US Bank - USA                 0640        Custodial                         734
               Ditech Financial LLC      US Bank - USA                 0657        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 0692        Custodial                      1,836
               Ditech Financial LLC      US Bank - USA                 0742        Custodial                         466
               Ditech Financial LLC      US Bank - USA                 0837        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 0852        Custodial                      3,801
               Ditech Financial LLC      US Bank - USA                 0990        Custodial                      5,200
               Ditech Financial LLC      US Bank - USA                 1006        Custodial                         135
               Ditech Financial LLC      US Bank - USA                 1062        Custodial                         657
               Ditech Financial LLC      US Bank - USA                 1104        Custodial              --Closed--
               Ditech Financial LLC      US Bank - USA                 1208        Custodial                     11,709
               Ditech Financial LLC      US Bank - USA                 1260        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 1278        Custodial                     86,942
               Ditech Financial LLC      US Bank - USA                 1332        Custodial                      6,182
               Ditech Financial LLC      US Bank - USA                 1464        Custodial                      6,914
               Ditech Financial LLC      US Bank - USA                 1541        Custodial                     11,280
               Ditech Financial LLC      US Bank - USA                 1605        Custodial                    490,098
               Ditech Financial LLC      US Bank - USA                 1716        Custodial                    166,818
               Ditech Financial LLC      US Bank - USA                 1756        Custodial                      5,285
               Ditech Financial LLC      US Bank - USA                 1879        Custodial                      3,961
               Ditech Financial LLC      US Bank - USA                 1892        Custodial                         794
               Ditech Financial LLC      US Bank - USA                 1939        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 1955        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 2166        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 2236        Custodial                     61,682
               Ditech Financial LLC      US Bank - USA                 2247        Custodial                      3,147
               Ditech Financial LLC      US Bank - USA                 2437        Custodial              --Closed--
               Ditech Financial LLC      US Bank - USA                 2551        Custodial                      2,422
               Ditech Financial LLC      US Bank - USA                 2754        Custodial                    654,472
               Ditech Financial LLC      US Bank - USA                 2858        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 2866        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 2874        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 3070        Custodial                      3,176
               Ditech Financial LLC      US Bank - USA                 3118        Custodial                    687,750
               Ditech Financial LLC      US Bank - USA                 3120        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 3142        Custodial                    540,012
               Ditech Financial LLC      US Bank - USA                 3218        Custodial                         192
               Ditech Financial LLC      US Bank - USA                 3226        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 3279        Custodial                     14,091
               Ditech Financial LLC      US Bank - USA                 3287        Custodial                      1,345
               Ditech Financial LLC      US Bank - USA                 3349        Custodial                     42,796
               Ditech Financial LLC      US Bank - USA                 3366        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 3374        Custodial                         -
               Ditech Financial LLC      US Bank - USA                 3435        Custodial                      1,686
               Ditech Financial LLC      US Bank - USA                 3453        Custodial                    463,262
               Ditech Financial LLC      US Bank - USA                 3479        Custodial                    274,794
               Ditech Financial LLC      US Bank - USA                 3596        Custodial                    150,378
               Ditech Financial LLC      US Bank - USA                 3690        Custodial                     22,445


                                                          MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 13 of 27       Case No.: 19-10412-JLG
               Debtors                                                        Reporting Period April 1, 2019 to April 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                       Balance as of
                                Debtor               Bank         Last 4 Digits       Description       Month End
               Ditech Financial LLC      US Bank - USA                3762        Custodial                         828
               Ditech Financial LLC      US Bank - USA                3766        Custodial                     13,401
               Ditech Financial LLC      US Bank - USA                3794        Custodial                         -
               Ditech Financial LLC      US Bank - USA                3898        Custodial                      4,668
               Ditech Financial LLC      US Bank - USA                3911        Custodial                         -
               Ditech Financial LLC      US Bank - USA                3915        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4005        Custodial                    348,107
               Ditech Financial LLC      US Bank - USA                4013        Custodial                    427,327
               Ditech Financial LLC      US Bank - USA                4050        Custodial                      1,682
               Ditech Financial LLC      US Bank - USA                4091        Custodial                         199
               Ditech Financial LLC      US Bank - USA                4173        Custodial                         151
               Ditech Financial LLC      US Bank - USA                4253        Custodial                      7,077
               Ditech Financial LLC      US Bank - USA                4264        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4327        Custodial                  1,180,668
               Ditech Financial LLC      US Bank - USA                4370        Custodial                     94,510
               Ditech Financial LLC      US Bank - USA                4373        Custodial                      1,147
               Ditech Financial LLC      US Bank - USA                4388        Custodial                    522,953
               Ditech Financial LLC      US Bank - USA                4396        Custodial                    641,740
               Ditech Financial LLC      US Bank - USA                4404        Custodial                    822,235
               Ditech Financial LLC      US Bank - USA                4412        Custodial                    891,510
               Ditech Financial LLC      US Bank - USA                4420        Custodial                  1,476,659
               Ditech Financial LLC      US Bank - USA                4438        Custodial                    384,572
               Ditech Financial LLC      US Bank - USA                4446        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4451        Custodial                     12,713
               Ditech Financial LLC      US Bank - USA                4453        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4461        Custodial                     31,483
               Ditech Financial LLC      US Bank - USA                4479        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4487        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4495        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4503        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4511        Custodial                    263,513
               Ditech Financial LLC      US Bank - USA                4560        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4578        Custodial                    216,782
               Ditech Financial LLC      US Bank - USA                4586        Custodial                      5,338
               Ditech Financial LLC      US Bank - USA                4594        Custodial                    341,893
               Ditech Financial LLC      US Bank - USA                4602        Custodial                  1,566,871
               Ditech Financial LLC      US Bank - USA                4604        Custodial                  1,498,519
               Ditech Financial LLC      US Bank - USA                4610        Custodial                  1,671,312
               Ditech Financial LLC      US Bank - USA                4628        Custodial                    416,319
               Ditech Financial LLC      US Bank - USA                4636        Custodial                  2,142,231
               Ditech Financial LLC      US Bank - USA                4644        Custodial                    434,564
               Ditech Financial LLC      US Bank - USA                4784        Custodial              --Closed--
               Ditech Financial LLC      US Bank - USA                4826        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4837        Custodial                      1,941
               Ditech Financial LLC      US Bank - USA                4891        Custodial                    103,895
               Ditech Financial LLC      US Bank - USA                4909        Custodial                         -
               Ditech Financial LLC      US Bank - USA                4917        Custodial                     12,782
               Ditech Financial LLC      US Bank - USA                4963        Custodial                         -
               Ditech Financial LLC      US Bank - USA                5315        Custodial                    115,406
               Ditech Financial LLC      US Bank - USA                5415        Custodial                         -
               Ditech Financial LLC      US Bank - USA                5423        Custodial                     93,166
               Ditech Financial LLC      US Bank - USA                5456        Custodial                     24,564
               Ditech Financial LLC      US Bank - USA                5494        Custodial                  1,321,973
               Ditech Financial LLC      US Bank - USA                5502        Custodial                    591,387
               Ditech Financial LLC      US Bank - USA                5851        Custodial                      1,914
               Ditech Financial LLC      US Bank - USA                6756        Custodial                     24,417
               Ditech Financial LLC      US Bank - USA                7084        Custodial                         405
               Ditech Financial LLC      US Bank - USA                7176        Custodial                    466,020
               Ditech Financial LLC      US Bank - USA                7313        Custodial                     72,210
               Ditech Financial LLC      US Bank - USA                7407        Custodial                     61,313
               Ditech Financial LLC      US Bank - USA                7423        Custodial                     31,558
               Ditech Financial LLC      US Bank - USA                7431        Custodial                     81,812
               Ditech Financial LLC      US Bank - USA                7449        Custodial                    157,985
               Ditech Financial LLC      US Bank - USA                7456        Custodial                    231,906
               Ditech Financial LLC      US Bank - USA                7464        Custodial                    141,907
               Ditech Financial LLC      US Bank - USA                7472        Custodial                     74,698
               Ditech Financial LLC      US Bank - USA                7480        Custodial                     70,079
               Ditech Financial LLC      US Bank - USA                7532        Custodial                         -
               Ditech Financial LLC      US Bank - USA                7565        Custodial                    238,985
               Ditech Financial LLC      US Bank - USA                7594        Custodial                         -
               Ditech Financial LLC      US Bank - USA                7602        Custodial                    295,826
               Ditech Financial LLC      US Bank - USA                7655        Custodial                      6,311
               Ditech Financial LLC      US Bank - USA                3766        Custodial                     13,996
               Ditech Financial LLC      US Bank - USA                7668        Custodial                     17,282
               Ditech Financial LLC      US Bank - USA                7812        Custodial                     14,320
               Ditech Financial LLC      US Bank - USA                7829        Custodial                    658,445
               Ditech Financial LLC      US Bank - USA                7837        Custodial                    866,749
               Ditech Financial LLC      US Bank - USA                7845        Custodial                    786,773


                                                         MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 14 of 27       Case No.: 19-10412-JLG
               Debtors                                                        Reporting Period April 1, 2019 to April 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                       Balance as of
                                Debtor               Bank         Last 4 Digits       Description       Month End
               Ditech Financial LLC      US Bank - USA                7960        Custodial                     10,762
               Ditech Financial LLC      US Bank - USA                7966        Custodial                  2,446,637
               Ditech Financial LLC      US Bank - USA                7974        Custodial                     34,769
               Ditech Financial LLC      US Bank - USA                7994        Custodial                      4,356
               Ditech Financial LLC      US Bank - USA                8053        Custodial                    385,459
               Ditech Financial LLC      US Bank - USA                8086        Custodial                      5,405
               Ditech Financial LLC      US Bank - USA                8087        Custodial                      8,822
               Ditech Financial LLC      US Bank - USA                8088        Custodial                     10,426
               Ditech Financial LLC      US Bank - USA                8094        Custodial                     48,064
               Ditech Financial LLC      US Bank - USA                8102        Custodial                      9,166
               Ditech Financial LLC      US Bank - USA                8111        Custodial                    251,227
               Ditech Financial LLC      US Bank - USA                8129        Custodial                    331,914
               Ditech Financial LLC      US Bank - USA                8137        Custodial                    253,779
               Ditech Financial LLC      US Bank - USA                8145        Custodial                    298,832
               Ditech Financial LLC      US Bank - USA                8200        Custodial                     21,476
               Ditech Financial LLC      US Bank - USA                8218        Custodial                      5,761
               Ditech Financial LLC      US Bank - USA                8226        Custodial                      5,301
               Ditech Financial LLC      US Bank - USA                8234        Custodial                      4,744
               Ditech Financial LLC      US Bank - USA                8242        Custodial                     10,673
               Ditech Financial LLC      US Bank - USA                8259        Custodial                      5,519
               Ditech Financial LLC      US Bank - USA                8267        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8275        Custodial                     12,515
               Ditech Financial LLC      US Bank - USA                8283        Custodial                     11,765
               Ditech Financial LLC      US Bank - USA                8291        Custodial                      5,624
               Ditech Financial LLC      US Bank - USA                8309        Custodial                     21,963
               Ditech Financial LLC      US Bank - USA                8317        Custodial                     13,659
               Ditech Financial LLC      US Bank - USA                8325        Custodial                     14,758
               Ditech Financial LLC      US Bank - USA                8333        Custodial                     13,959
               Ditech Financial LLC      US Bank - USA                8341        Custodial                      6,217
               Ditech Financial LLC      US Bank - USA                8358        Custodial                     12,459
               Ditech Financial LLC      US Bank - USA                8366        Custodial                      1,057
               Ditech Financial LLC      US Bank - USA                8688        Custodial                     17,764
               Ditech Financial LLC      US Bank - USA                8694        Custodial                        240
               Ditech Financial LLC      US Bank - USA                8702        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8874        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9056        Custodial                      4,800
               Ditech Financial LLC      US Bank - USA                9098        Custodial                      2,122
               Ditech Financial LLC      US Bank - USA                9122        Custodial                     17,161
               Ditech Financial LLC      US Bank - USA                9130        Custodial                    144,422
               Ditech Financial LLC      US Bank - USA                9139        Custodial                     14,746
               Ditech Financial LLC      US Bank - USA                9148        Custodial                     36,465
               Ditech Financial LLC      US Bank - USA                9155        Custodial                     40,971
               Ditech Financial LLC      US Bank - USA                9163        Custodial                     29,898
               Ditech Financial LLC      US Bank - USA                9171        Custodial                     29,792
               Ditech Financial LLC      US Bank - USA                9189        Custodial                    112,484
               Ditech Financial LLC      US Bank - USA                9238        Custodial                        175
               Ditech Financial LLC      US Bank - USA                9253        Custodial                     14,529
               Ditech Financial LLC      US Bank - USA                9287        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9371        Custodial                     32,219
               Ditech Financial LLC      US Bank - USA                9378        Custodial                      5,276
               Ditech Financial LLC      US Bank - USA                9380        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9447        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9527        Custodial                      1,357
               Ditech Financial LLC      US Bank - USA                9576        Custodial                      2,326
               Ditech Financial LLC      US Bank - USA                9659        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9690        Custodial                     10,148
               Ditech Financial LLC      US Bank - USA                9691        Custodial                      1,578
               Ditech Financial LLC      US Bank - USA                9703        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9729        Custodial                      1,936
               Ditech Financial LLC      US Bank - USA                9736        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9752        Custodial                     10,532
               Ditech Financial LLC      US Bank - USA                4675        Custodial                  2,191,350
               Ditech Financial LLC      US Bank - USA                4677        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4684        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8181        Custodial                    868,528
               Ditech Financial LLC      US Bank - USA                8183        Custodial                        -
               Ditech Financial LLC      US Bank - USA                2844        Custodial                  1,082,677
               Ditech Financial LLC      US Bank - USA                2871        Custodial                  2,043,804
               Ditech Financial LLC      US Bank - USA                8296        Custodial                    928,231
               Ditech Financial LLC      US Bank - USA                8321        Custodial                  1,645,920
               Ditech Financial LLC      US Bank - USA                1743        Custodial                  1,413,456
               Ditech Financial LLC      US Bank - USA                1752        Custodial                  1,191,334
               Ditech Financial LLC      US Bank - USA                9000        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9001        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9002        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4000        Custodial                    616,618
               Ditech Financial LLC      US Bank - USA                4001        Custodial                      7,500
               Ditech Financial LLC      US Bank - USA                4002        Custodial                        -


                                                         MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 15 of 27       Case No.: 19-10412-JLG
               Debtors                                                        Reporting Period April 1, 2019 to April 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                       Balance as of
                                Debtor               Bank         Last 4 Digits       Description       Month End
               Ditech Financial LLC      US Bank - USA                4003        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0000        Custodial                     44,642
               Ditech Financial LLC      US Bank - USA                0001        Custodial                     10,666
               Ditech Financial LLC      US Bank - USA                0002        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                         -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                         -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                           19
               Ditech Financial LLC      US Bank - USA                7000        Custodial                        (745)
               Ditech Financial LLC      US Bank - USA                6000        Custodial              --Closed--
               Ditech Financial LLC      US Bank - USA                0000        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0001        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0002        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0004        Custodial                         -
               Ditech Financial LLC      US Bank - USA                8000        Custodial                         -
               Ditech Financial LLC      US Bank - USA                9000        Custodial                      1,456
               Ditech Financial LLC      US Bank - USA                0000        Custodial                    440,752
               Ditech Financial LLC      US Bank - USA                0010        Custodial                    261,969
               Ditech Financial LLC      US Bank - USA                0020        Custodial                    324,817
               Ditech Financial LLC      US Bank - USA                0030        Custodial                    249,701
               Ditech Financial LLC      US Bank - USA                0040        Custodial                    464,849
               Ditech Financial LLC      US Bank - USA                0050        Custodial                    405,553
               Ditech Financial LLC      US Bank - USA                0060        Custodial                    314,152
               Ditech Financial LLC      US Bank - USA                0070        Custodial                    407,667
               Ditech Financial LLC      US Bank - USA                0080        Custodial                    510,901
               Ditech Financial LLC      US Bank - USA                0090        Custodial                    362,478
               Ditech Financial LLC      US Bank - USA                0100        Custodial                    626,793
               Ditech Financial LLC      US Bank - USA                0110        Custodial                    423,598
               Ditech Financial LLC      US Bank - USA                0120        Custodial                    572,645
               Ditech Financial LLC      US Bank - USA                0130        Custodial                    737,487
               Ditech Financial LLC      US Bank - USA                0140        Custodial                    502,322
               Ditech Financial LLC      US Bank - USA                0150        Custodial                    740,751
               Ditech Financial LLC      US Bank - USA                0160        Custodial                  1,197,706
               Ditech Financial LLC      US Bank - USA                0660        Custodial                         375
               Ditech Financial LLC      US Bank - USA                2020        Custodial                         600
               Ditech Financial LLC      US Bank - USA                3540        Custodial                      1,153
               Ditech Financial LLC      US Bank - USA                5610        Custodial                     14,481
               Ditech Financial LLC      US Bank - USA                7200        Custodial                      1,909
               Ditech Financial LLC      US Bank - USA                8750        Custodial                     13,316
               Ditech Financial LLC      US Bank - USA                9280        Custodial                     13,678
               Ditech Financial LLC      US Bank - USA                9440        Custodial                     21,645
               Ditech Financial LLC      US Bank - USA                9820        Custodial                     21,558
               Ditech Financial LLC      US Bank - USA                9940        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0310        Custodial                     34,512
               Ditech Financial LLC      US Bank - USA                8340        Custodial                         -
               Ditech Financial LLC      US Bank - USA                8360        Custodial                     44,851
               Ditech Financial LLC      US Bank - USA                8890        Custodial                     37,212
               Ditech Financial LLC      US Bank - USA                9600        Custodial                         -
               Ditech Financial LLC      US Bank - USA                9620        Custodial                     82,850
               Ditech Financial LLC      US Bank - USA                0180        Custodial                    132,847
               Ditech Financial LLC      US Bank - USA                0600        Custodial                         -
               Ditech Financial LLC      US Bank - USA                0950        Custodial                    126,134
               Ditech Financial LLC      US Bank - USA                1630        Custodial                    275,212
               Ditech Financial LLC      US Bank - USA                2230        Custodial                         517
               Ditech Financial LLC      US Bank - USA                2240        Custodial                    177,213
               Ditech Financial LLC      US Bank - USA                2960        Custodial                    409,849
               Ditech Financial LLC      US Bank - USA                3480        Custodial                    305,898
               Ditech Financial LLC      US Bank - USA                3950        Custodial                      1,884
               Ditech Financial LLC      US Bank - USA                4000        Custodial                    239,879
               Ditech Financial LLC      US Bank - USA                5860        Custodial                      2,614
               Ditech Financial LLC      US Bank - USA                7250        Custodial                      1,411
               Ditech Financial LLC      US Bank - USA                9380        Custodial                         -
               Ditech Financial LLC      US Bank - USA                9385        Custodial                         -
               Ditech Financial LLC      US Bank - USA                9530        Custodial                     11,842
               Ditech Financial LLC      US Bank - USA                1460        Custodial                         -
               Ditech Financial LLC      US Bank - USA                1465        Custodial                         -
               Ditech Financial LLC      US Bank - USA                1800        Custodial                     22,505
               Ditech Financial LLC      US Bank - USA                3700        Custodial                     28,326
               Ditech Financial LLC      US Bank - USA                3710        Custodial                         -
               Ditech Financial LLC      US Bank - USA                3716        Custodial                         -
               Ditech Financial LLC      US Bank - USA                5490        Custodial                         -
               Ditech Financial LLC      US Bank - USA                5493        Custodial                         -
               Ditech Financial LLC      US Bank - USA                6870        Custodial                     17,743
               Ditech Financial LLC      US Bank - USA                7530        Custodial                     19,622
               Ditech Financial LLC      US Bank - USA                9300        Custodial                     59,491
               Ditech Financial LLC      US Bank - USA                0470        Custodial                    616,468
               Ditech Financial LLC      US Bank - USA                1810        Custodial                      3,931
               Ditech Financial LLC      US Bank - USA                1816        Custodial                         -


                                                         MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 16 of 27       Case No.: 19-10412-JLG
               Debtors                                                         Reporting Period April 1, 2019 to April 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor               Bank          Last 4 Digits       Description       Month End
               Ditech Financial LLC      US Bank - USA                 1960        Custodial                    110,141
               Ditech Financial LLC      US Bank - USA                 2050        Custodial                    928,152
               Ditech Financial LLC      US Bank - USA                 2580        Custodial                    259,176
               Ditech Financial LLC      US Bank - USA                 4000        Custodial                    432,697
               Ditech Financial LLC      US Bank - USA                 4350        Custodial                     46,152
               Ditech Financial LLC      US Bank - USA                 5130        Custodial                    314,155
               Ditech Financial LLC      US Bank - USA                 5980        Custodial                     81,561
               Ditech Financial LLC      US Bank - USA                 5990        Custodial                    300,903
               Ditech Financial LLC      US Bank - USA                 6770        Custodial                    226,647
               Ditech Financial LLC      US Bank - USA                 6810        Custodial                           1
               Ditech Financial LLC      US Bank - USA                 6812        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 7430        Custodial                    521,596
               Ditech Financial LLC      US Bank - USA                 8770        Custodial                    514,072
               Ditech Financial LLC      US Bank - USA                 8790        Custodial                      7,436
               Ditech Financial LLC      US Bank - USA                 0920        Custodial                    834,630
               Ditech Financial LLC      US Bank - USA                 2680        Custodial                    462,014
               Ditech Financial LLC      US Bank - USA                 3910        Custodial                    638,927
               Ditech Financial LLC      US Bank - USA                 5150        Custodial                    498,064
               Ditech Financial LLC      US Bank - USA                 5950        Custodial                    389,259
               Ditech Financial LLC      US Bank - USA                 7480        Custodial                  1,072,088
               Ditech Financial LLC      US Bank - USA                 8610        Custodial                     44,268
               Ditech Financial LLC      US Bank - USA                 8611        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 8612        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9180        Custodial                    623,413
               Ditech Financial LLC      US Bank - USA                 0290        Custodial                    489,434
               Ditech Financial LLC      US Bank - USA                 2260        Custodial                    437,172
               Ditech Financial LLC      US Bank - USA                 2820        Custodial                    571,156
               Ditech Financial LLC      US Bank - USA                 2824        Custodial                     12,732
               Ditech Financial LLC      US Bank - USA                 2825        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 4160        Custodial                    752,254
               Ditech Financial LLC      US Bank - USA                 5170        Custodial                     68,832
               Ditech Financial LLC      US Bank - USA                 5480        Custodial                    432,435
               Ditech Financial LLC      US Bank - USA                 7540        Custodial                    503,463
               Ditech Financial LLC      US Bank - USA                 9040        Custodial                    165,851
               Ditech Financial LLC      US Bank - USA                 9041        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9042        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9850        Custodial                    402,716
               Ditech Financial LLC      US Bank - USA                 2200        Custodial                    274,617
               Ditech Financial LLC      US Bank - USA                 2206        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 2207        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 3970        Custodial                    253,309
               Ditech Financial LLC      US Bank - USA                 4390        Custodial                    322,607
               Ditech Financial LLC      US Bank - USA                 5940        Custodial                    241,638
               Ditech Financial LLC      US Bank - USA                 5942        Custodial                          94
               Ditech Financial LLC      US Bank - USA                 5943        Custodial                      5,907
               Ditech Financial LLC      US Bank - USA                 5944        Custodial                      1,991
               Ditech Financial LLC      US Bank - USA                 5945        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 6000        Custodial                           0
               Ditech Financial LLC      US Bank - USA                 6002        Custodial                  1,398,632
               Ditech Financial LLC      US Bank - USA                 6004        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 8300        Custodial                  1,219,360
               Ditech Financial LLC      US Bank - USA                 8305        Custodial                      5,962
               Ditech Financial LLC      US Bank - USA                 9730        Custodial                    448,914
               Ditech Financial LLC      US Bank - USA                 9731        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9732        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9733        Custodial                      5,862
               Ditech Financial LLC      US Bank - USA                 9734        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9735        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 1610        Custodial                    567,703
               Ditech Financial LLC      US Bank - USA                 1611        Custodial                      5,932
               Ditech Financial LLC      US Bank - USA                 1615        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 2070        Custodial                    183,878
               Ditech Financial LLC      US Bank - USA                 2072        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 2073        Custodial                      5,928
               Ditech Financial LLC      US Bank - USA                 1200        Custodial                    374,645
               Ditech Financial LLC      US Bank - USA                 7900        Custodial                    366,484
               Ditech Financial LLC      US Bank - USA                 7901        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 7902        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 7903        Custodial                      5,910
               Ditech Financial LLC      US Bank - USA                 4100        Custodial                  1,464,801
               Ditech Financial LLC      US Bank - USA                 6200        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 5125        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 5214        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 5124        Custodial                    216,478
               Ditech Financial LLC      US Bank - USA                 4394        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 33-1        Custodial                        -
               Ditech Financial LLC      Wells Fargo Bank NA           1200        Operating                  3,243,887
               Ditech Financial LLC      Wells Fargo Bank NA           1800        Custodial                        -


                                                          MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 17 of 27       Case No.: 19-10412-JLG
               Debtors                                                                     Reporting Period April 1, 2019 to April 30, 2019



                                                         BANK ACCOUNT BALANCES ($) 1

                                                                                                                    Balance as of
                               Debtor                            Bank          Last 4 Digits       Description       Month End
               Ditech Financial LLC                  Wells Fargo Bank NA           0600        Custodial                        -
               Ditech Agency Advance Depositor LLC   Wells Fargo Bank NA           9824        Custodial                    300,000
               Ditech PLS Advance Depositor LLC      Wells Fargo Bank NA           9832        Custodial                    150,000
               Ditech Financial LLC                  Wells Fargo Bank NA           4206        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           4214        Custodial                      2,236
               Ditech Financial LLC                  Wells Fargo Bank NA           1556        Custodial                    288,585
               Ditech Financial LLC                  Wells Fargo Bank NA           3646        Custodial                    200,000
               Ditech Financial LLC                  Wells Fargo Bank NA           0126        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           0134        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           4939        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           4947        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           0530        Custodial                     70,601
               Ditech Financial LLC                  Wells Fargo Bank NA           0548        Custodial                     74,420
               Ditech Financial LLC                  Wells Fargo Bank NA           0555        Custodial                      7,011
               Ditech Financial LLC                  Wells Fargo Bank NA           0563        Custodial                        969
               Ditech Financial LLC                  Wells Fargo Bank NA           0571        Custodial                     47,778
               Ditech Financial LLC                  Wells Fargo Bank NA           0589        Custodial                     21,149
               Ditech Financial LLC                  Wells Fargo Bank NA           3813        Custodial                 94,364,397
               Ditech Financial LLC                  Wells Fargo Bank NA           3821        Custodial                 21,697,558
               Ditech Financial LLC                  Wells Fargo Bank NA           3839        Custodial                 63,518,596
               Ditech Financial LLC                  Wells Fargo Bank NA           3847        Custodial                 24,342,277
               Ditech Financial LLC                  Wells Fargo Bank NA           3854        Custodial                 10,029,157
               Ditech Financial LLC                  Wells Fargo Bank NA           3862        Custodial                 30,044,755
               Ditech Financial LLC                  Wells Fargo Bank NA           3870        Custodial                 18,144,282
               Ditech Financial LLC                  Wells Fargo Bank NA           3888        Custodial                 11,047,475
               Ditech Financial LLC                  Wells Fargo Bank NA           3896        Custodial                 25,141,926
               Ditech Financial LLC                  Wells Fargo Bank NA           3904        Custodial                  5,856,703
               Ditech Financial LLC                  Wells Fargo Bank NA           3912        Custodial                 67,039,269
               Ditech Financial LLC                  Wells Fargo Bank NA           3920        Custodial                 15,468,973
               Ditech Financial LLC                  Wells Fargo Bank NA           3938        Custodial                164,731,767
               Ditech Financial LLC                  Wells Fargo Bank NA           3946        Custodial                 11,528,705
               Ditech Financial LLC                  Wells Fargo Bank NA           3953        Custodial                 14,557,382
               Ditech Financial LLC                  Wells Fargo Bank NA           3961        Custodial                 11,444,997
               Ditech Financial LLC                  Wells Fargo Bank NA           3979        Custodial                 17,555,757
               Ditech Financial LLC                  Wells Fargo Bank NA           3987        Custodial                 10,917,296
               Ditech Financial LLC                  Wells Fargo Bank NA           3995        Custodial                 16,630,358
               Ditech Financial LLC                  Wells Fargo Bank NA           4019        Custodial                  6,865,420
               Ditech Financial LLC                  Wells Fargo Bank NA           4027        Custodial                 23,221,491
               Ditech Financial LLC                  Wells Fargo Bank NA           4035        Custodial                 23,774,807
               Ditech Financial LLC                  Wells Fargo Bank NA           4043        Custodial                 10,688,760
               Ditech Financial LLC                  Wells Fargo Bank NA           6067        Custodial                  2,955,351
               Ditech Financial LLC                  Wells Fargo Bank NA           6091        Custodial                      2,500
               Ditech Financial LLC                  Wells Fargo Bank NA           9181        Custodial                 70,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9199        Custodial                 51,250,924
               Ditech Financial LLC                  Wells Fargo Bank NA           9207        Custodial                 80,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9215        Custodial                 58,242,418
               Ditech Financial LLC                  Wells Fargo Bank NA           9223        Custodial                 53,148,679
               Ditech Financial LLC                  Wells Fargo Bank NA           6800        Custodial                  1,465,218
               Ditech Financial LLC                  Wells Fargo Bank NA           6801        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           0501        Custodial                    384,761
               Ditech Financial LLC                  Wells Fargo Bank NA           0502        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3001        Custodial                    170,197
               Ditech Financial LLC                  Wells Fargo Bank NA           3002        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           8501        Custodial                      1,000
               Ditech Financial LLC                  Wells Fargo Bank NA           8502        Custodial                  1,130,194
               Ditech Financial LLC                  Wells Fargo Bank NA           8600        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           8601        Custodial                      1,000
               Ditech Financial LLC                  Wells Fargo Bank NA           8602        Custodial                    963,044
               Ditech Financial LLC                  Wells Fargo Bank NA           8603        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3600        Custodial                  2,260,715
               Ditech Financial LLC                  Wells Fargo Bank NA           3601        Custodial                          0
               Ditech Financial LLC                  Wells Fargo Bank NA           3602        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3603        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3604        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3605        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2800        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2801        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2802        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2803        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2804        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2805        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2806        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2807        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2808        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2809        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2810        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2811        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2812        Custodial                        -


                                                                      MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 18 of 27       Case No.: 19-10412-JLG
               Debtors                                                                 Reporting Period April 1, 2019 to April 30, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                Balance as of
                                Debtor                       Bank          Last 4 Digits       Description       Month End
               Ditech Financial LLC              Wells Fargo Bank NA           2813        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           8900        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           8901        Custodial                         911
               Ditech Financial LLC              Wells Fargo Bank NA           8902        Custodial                    332,413
               Ditech Financial LLC              Wells Fargo Bank NA           8903        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           8904        Custodial                     18,625
               Ditech Financial LLC              Wells Fargo Bank NA           8905        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           8906        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           8907        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           9000        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           9001        Custodial                  2,247,782
               Ditech Financial LLC              Wells Fargo Bank NA           9002        Custodial                    499,387
               Ditech Financial LLC              Wells Fargo Bank NA           9003        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           9004        Custodial                     43,573
               Ditech Financial LLC              Wells Fargo Bank NA           9005        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           9006        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           9007        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           5600        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           5601        Custodial                      1,000
               Ditech Financial LLC              Wells Fargo Bank NA           5602        Custodial                  2,071,479
               Ditech Financial LLC              Wells Fargo Bank NA           5603        Custodial              --Closed--
               Ditech Financial LLC              Wells Fargo Bank NA           5604        Custodial                     30,471
               Ditech Financial LLC              Wells Fargo Bank NA           6600        Custodial                         -
               Ditech Financial LLC              Wells Fargo Bank NA           6601        Custodial                         -
               REO Management Solutions, LLC     Wells Fargo Bank NA           8784        Custodial                  1,063,415
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3289        Custodial              --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8459        Custodial                    881,108
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3056        Custodial                           20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3064        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8969        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4816        Custodial                           20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7725        Custodial                      1,635
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9581        Custodial                           10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9599        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9607        Custodial                         292
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8778        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4559        Custodial              --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1750        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1768        Custodial                  1,692,802
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1776        Custodial              --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1792        Custodial                     20,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1826        Custodial                  2,715,959
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2030        Custodial                      7,486
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2990        Custodial                  6,868,570
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0988        Custodial                 47,851,396
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0996        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1175        Custodial                    971,843
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6029        Custodial                           10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9413        Custodial                  4,867,252
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9421        Custodial                  7,597,334
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8597        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8334        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3854        Custodial                         832
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1348        Custodial                            3
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6439        Custodial                  1,162,652
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6447        Custodial                     55,955
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6454        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6462        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2875        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9540        Custodial                    360,266
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9557        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0250        Custodial                    573,305
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0268        Custodial                    784,265
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9161        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7366        Custodial                 15,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2452        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2544        Custodial                    100,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2551        Custodial                    300,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2256        Custodial                            0
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2264        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2272        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           5156        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4114        Custodial                  1,383,059
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4622        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0813        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0826        Custodial                    522,423
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0842        Custodial                     68,390
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0855        Custodial                           10


                                                                  MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 19 of 27       Case No.: 19-10412-JLG
               Debtors                                                                 Reporting Period April 1, 2019 to April 30, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                Balance as of
                                 Debtor                      Bank          Last 4 Digits       Description       Month End
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0868        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0871        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0884        Custodial                          10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0978        Custodial                  3,923,956
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0981        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1003        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1016        Custodial                           0
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1029        Custodial                     96,234
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1074        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1184        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8399        Custodial                 26,024,154
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8535        Custodial                      3,418
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8035        Custodial                      6,500
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3701        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3265        Operating                      3,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4350        Operating                     12,000
               Ditech Financial LLC              Citibank                      7019        Custodial                        -
               Ditech Financial LLC              Citibank                      7051        Custodial                        -
               Ditech Financial LLC              Citibank                      0584        Custodial                    392,110
               Ditech Financial LLC              Citibank                      0779        Custodial                    878,383
               Ditech Financial LLC              Citibank                      0787        Custodial                    584,771
               Ditech Financial LLC              Citibank                      0795        Custodial                      1,077
               Ditech Financial LLC              Citibank                      0808        Custodial                        -
               Ditech Financial LLC              Citibank                      0816        Custodial                        861
               Ditech Financial LLC              Citibank                      0824        Custodial                      1,717
               Ditech Financial LLC              Citibank                      0832        Custodial                          33
               Ditech Financial LLC              Citibank                      0859        Custodial                      1,244
               Ditech Financial LLC              Citibank                      0867        Custodial                        -
               Ditech Financial LLC              Citibank                      0875        Custodial                      1,635
               Ditech Financial LLC              Citibank                      0883        Custodial                    772,006
               Ditech Financial LLC              Citibank                      0891        Custodial                        -
               Ditech Financial LLC              Citibank                      0904        Custodial                        757
               Ditech Financial LLC              Citibank                      0912        Custodial                    150,913
               Ditech Financial LLC              Citibank                      0939        Custodial                     14,568
               Ditech Financial LLC              Citibank                      0947        Custodial                     35,294
               Ditech Financial LLC              Citibank                      0955        Custodial                    101,670
               Ditech Financial LLC              Citibank                      0963        Custodial                    125,566
               Ditech Financial LLC              Citibank                      0971        Custodial                    230,267
               Ditech Financial LLC              Citibank                      0998        Custodial                     95,575
               Ditech Financial LLC              Citibank                      1018        Custodial                    520,528
               Ditech Financial LLC              Citibank                      1026        Custodial                    193,219
               Ditech Financial LLC              Citibank                      1034        Custodial                     58,094
               Ditech Financial LLC              Citibank                      1042        Custodial                     65,224
               Ditech Financial LLC              Citibank                      1069        Custodial                    322,310
               Ditech Financial LLC              Citibank                      1077        Custodial                    202,816
               Ditech Financial LLC              Citibank                      1085        Custodial                    153,088
               Ditech Financial LLC              Citibank                      1093        Custodial                    230,459
               Ditech Financial LLC              Citibank                      1106        Custodial                    264,484
               Ditech Financial LLC              Citibank                      1114        Custodial                    203,169
               Ditech Financial LLC              Citibank                      1122        Custodial                    288,751
               Ditech Financial LLC              Citibank                      1149        Custodial                    448,155
               Ditech Financial LLC              Citibank                      1157        Custodial                    323,107
               Ditech Financial LLC              Citibank                      1165        Custodial                    160,108
               Ditech Financial LLC              Citibank                      1173        Custodial                    203,022
               Ditech Financial LLC              Citibank                      1181        Custodial                    382,557
               Ditech Financial LLC              Citibank                      1202        Custodial                    267,679
               Ditech Financial LLC              Citibank                      1229        Custodial                    212,097
               Ditech Financial LLC              Citibank                      1237        Custodial                    142,024
               Ditech Financial LLC              Citibank                      1245        Custodial                    188,539
               Ditech Financial LLC              Citibank                      1253        Custodial                    233,066
               Ditech Financial LLC              Citibank                      1261        Custodial                    123,601
               Ditech Financial LLC              Citibank                      1288        Custodial                     93,494
               Ditech Financial LLC              Citibank                      1296        Custodial                        -
               Ditech Financial LLC              Citibank                      1309        Custodial                     69,508
               Ditech Financial LLC              Citibank                      1317        Custodial                    153,142
               Ditech Financial LLC              Citibank                      1325        Custodial                     27,682
               Ditech Financial LLC              Citibank                      1333        Custodial                     89,839
               Ditech Financial LLC              Citibank                      1341        Custodial                    788,755
               Ditech Financial LLC              Citibank                      1368        Custodial                    128,447
               Ditech Financial LLC              Citibank                      1376        Custodial                    153,584
               Ditech Financial LLC              Citibank                      1384        Custodial                     47,354
               Ditech Financial LLC              Citibank                      1392        Custodial                     31,708
               Ditech Financial LLC              Citibank                      1405        Custodial                     19,682
               Ditech Financial LLC              Citibank                      1413        Custodial                     11,233
               Ditech Financial LLC              Citibank                      1421        Custodial                     69,866
               Ditech Financial LLC              Citibank                      1448        Custodial                      8,216
               Ditech Financial LLC              Citibank                      1456        Custodial                     23,272
               Ditech Financial LLC              Citibank                      1464        Custodial                     78,060


                                                                  MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 20 of 27       Case No.: 19-10412-JLG
               Debtors                                                         Reporting Period April 1, 2019 to April 30, 2019



                                              BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank           Last 4 Digits       Description       Month End
               Ditech Financial LLC      Citibank                      1472        Custodial                     21,495
               Ditech Financial LLC      Citibank                      1499        Custodial                      5,572
               Ditech Financial LLC      Citibank                      1501        Custodial                     41,668
               Ditech Financial LLC      Citibank                      1528        Custodial                     84,616
               Ditech Financial LLC      Citibank                      1536        Custodial                     66,454
               Ditech Financial LLC      Citibank                      1544        Custodial                     58,527
               Ditech Financial LLC      Citibank                      1552        Custodial                     45,100
               Ditech Financial LLC      Citibank                      1579        Custodial                      3,928
               Ditech Financial LLC      Citibank                      1587        Custodial                      2,532
               Ditech Financial LLC      Citibank                      1595        Custodial                      8,311
               Ditech Financial LLC      Citibank                      1608        Custodial                      4,058
               Ditech Financial LLC      Citibank                      1616        Custodial                      2,664
               Ditech Financial LLC      Citibank                      1624        Custodial                     44,129
               Ditech Financial LLC      Citibank                      1632        Custodial                     10,827
               Ditech Financial LLC      Citibank                      1659        Custodial                      2,206
               Ditech Financial LLC      Citibank                      1667        Custodial                     37,078
               Ditech Financial LLC      Citibank                      1675        Custodial                    136,753
               Ditech Financial LLC      Citibank                      1683        Custodial                      9,229
               Ditech Financial LLC      Citibank                      1691        Custodial                     24,531
               Ditech Financial LLC      Citibank                      1704        Custodial                    133,912
               Ditech Financial LLC      Citibank                      1712        Custodial                    344,402
               Ditech Financial LLC      Citibank                      1739        Custodial                      6,353
               Ditech Financial LLC      Citibank                      1747        Custodial                        779
               Ditech Financial LLC      Citibank                      1755        Custodial                    115,464
               Ditech Financial LLC      Citibank                      1763        Custodial                     53,482
               Ditech Financial LLC      Citibank                      1771        Custodial                    133,462
               Ditech Financial LLC      Citibank                      1798        Custodial                     86,429
               Ditech Financial LLC      Citibank                      1819        Custodial                     45,086
               Ditech Financial LLC      Citibank                      1827        Custodial                     86,646
               Ditech Financial LLC      Citibank                      1835        Custodial                      4,144
               Ditech Financial LLC      Citibank                      1843        Custodial                      2,894
               Ditech Financial LLC      Citibank                      1851        Custodial                    344,553
               Ditech Financial LLC      Citibank                      1878        Custodial                    377,792
               Ditech Financial LLC      Citibank                      1886        Custodial                      4,274
               Ditech Financial LLC      Citibank                      1894        Custodial                  1,321,442
               Ditech Financial LLC      Citibank                      1907        Custodial                    603,965
               Ditech Financial LLC      Citibank                      1915        Custodial                    773,258
               Ditech Financial LLC      Citibank                      1923        Custodial                    738,284
               Ditech Financial LLC      Citibank                      1931        Custodial                    208,985
               Ditech Financial LLC      Citibank                      1958        Custodial                    427,564
               Ditech Financial LLC      Citibank                      2184        Custodial                    174,454
               Ditech Financial LLC      Citibank                      2205        Custodial                      4,820
               Ditech Financial LLC      Citibank                      2213        Custodial                        -
               Ditech Financial LLC      Citibank                      2221        Custodial                     98,862
               Ditech Financial LLC      Citibank                      2248        Custodial                     74,638
               Ditech Financial LLC      Citibank                      2256        Custodial                     73,517
               Ditech Financial LLC      Citibank                      2264        Custodial                        -
               Ditech Financial LLC      Citibank                      2272        Custodial                    180,290
               Ditech Financial LLC      Citibank                      2299        Custodial                        -
               Ditech Financial LLC      Citibank                      2301        Custodial                      6,262
               Ditech Financial LLC      Citibank                      2328        Custodial                    657,371
               Ditech Financial LLC      Citibank                      2336        Custodial                        694
               Ditech Financial LLC      Citibank                      2344        Custodial                        -
               Ditech Financial LLC      Citibank                      2352        Custodial                      2,237
               Ditech Financial LLC      Citibank                      2379        Custodial                      7,145
               Ditech Financial LLC      Citibank                      2387        Custodial                      5,614
               Ditech Financial LLC      Citibank                      2395        Custodial                      5,579
               Ditech Financial LLC      Citibank                      2408        Custodial                      5,924
               Ditech Financial LLC      Citibank                      2416        Custodial                     19,421
               Ditech Financial LLC      Citibank                      2424        Custodial                      7,848
               Ditech Financial LLC      Citibank                      2432        Custodial                      5,741
               Ditech Financial LLC      Citibank                      2459        Custodial                     18,796
               Ditech Financial LLC      Citibank                      2467        Custodial                      2,637
               Ditech Financial LLC      Citibank                      2475        Custodial                     13,338
               Ditech Financial LLC      Citibank                      2483        Custodial                     33,993
               Ditech Financial LLC      Citibank                      2491        Custodial                     48,687
               Ditech Financial LLC      Citibank                      2504        Custodial                     10,437
               Ditech Financial LLC      Citibank                      2512        Custodial                     58,433
               Ditech Financial LLC      Citibank                      2539        Custodial                     23,289
               Ditech Financial LLC      Citibank                      2547        Custodial                     37,240
               Ditech Financial LLC      Citibank                      2555        Custodial                     67,214
               Ditech Financial LLC      Citibank                      2563        Custodial                     29,499
               Ditech Financial LLC      Citibank                      2571        Custodial                    139,181
               Ditech Financial LLC      Citibank                      2598        Custodial                     35,411
               Ditech Financial LLC      Citibank                      2619        Custodial                    120,033
               Ditech Financial LLC      Citibank                      2627        Custodial                    387,712
               Ditech Financial LLC      Citibank                      2635        Custodial                    149,645
               Ditech Financial LLC      Citibank                      2643        Custodial                     53,268


                                                        MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 21 of 27       Case No.: 19-10412-JLG
               Debtors                                                         Reporting Period April 1, 2019 to April 30, 2019



                                              BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank           Last 4 Digits       Description       Month End
               Ditech Financial LLC      Citibank                      2651        Custodial                    184,403
               Ditech Financial LLC      Citibank                      2678        Custodial                    174,927
               Ditech Financial LLC      Citibank                      2686        Custodial                    119,825
               Ditech Financial LLC      Citibank                      2694        Custodial                     89,290
               Ditech Financial LLC      Citibank                      2707        Custodial                     73,624
               Ditech Financial LLC      Citibank                      2715        Custodial                    176,723
               Ditech Financial LLC      Citibank                      2723        Custodial                     96,503
               Ditech Financial LLC      Citibank                      2731        Custodial                    126,120
               Ditech Financial LLC      Citibank                      2758        Custodial                    202,929
               Ditech Financial LLC      Citibank                      2766        Custodial                    140,723
               Ditech Financial LLC      Citibank                      2774        Custodial                    115,306
               Ditech Financial LLC      Citibank                      2782        Custodial                    295,244
               Ditech Financial LLC      Citibank                      2803        Custodial                    127,077
               Ditech Financial LLC      Citibank                      2811        Custodial                    255,921
               Ditech Financial LLC      Citibank                      2838        Custodial                     90,926
               Ditech Financial LLC      Citibank                      2846        Custodial                    147,116
               Ditech Financial LLC      Citibank                      2854        Custodial                    200,326
               Ditech Financial LLC      Citibank                      2862        Custodial                     84,940
               Ditech Financial LLC      Citibank                      2889        Custodial                     39,451
               Ditech Financial LLC      Citibank                      2897        Custodial                    199,690
               Ditech Financial LLC      Citibank                      2918        Custodial                    239,008
               Ditech Financial LLC      Citibank                      2926        Custodial                    455,331
               Ditech Financial LLC      Citibank                      2934        Custodial                    333,895
               Ditech Financial LLC      Citibank                      2942        Custodial                    243,172
               Ditech Financial LLC      Citibank                      2969        Custodial                    259,486
               Ditech Financial LLC      Citibank                      2977        Custodial                    225,632
               Ditech Financial LLC      Citibank                      2985        Custodial                    563,553
               Ditech Financial LLC      Citibank                      2993        Custodial                        -
               Ditech Financial LLC      Citibank                      3005        Custodial                        -
               Ditech Financial LLC      Citibank                      3013        Custodial                        -
               Ditech Financial LLC      Citibank                      3021        Custodial                        509
               Ditech Financial LLC      Citibank                      3048        Custodial                    293,109
               Ditech Financial LLC      Citibank                      3056        Custodial                     33,385
               Ditech Financial LLC      Citibank                      3064        Custodial                    434,603
               Ditech Financial LLC      Citibank                      3072        Custodial                     53,479
               Ditech Financial LLC      Citibank                      3099        Custodial                     57,013
               Ditech Financial LLC      Citibank                      3101        Custodial                    324,191
               Ditech Financial LLC      Citibank                      3128        Custodial                    354,904
               Ditech Financial LLC      Citibank                      3136        Custodial                    100,810
               Ditech Financial LLC      Citibank                      3144        Custodial                     34,900
               Ditech Financial LLC      Citibank                      3152        Custodial                     15,720
               Ditech Financial LLC      Citibank                      3179        Custodial                     14,285
               Ditech Financial LLC      Citibank                      3187        Custodial                     33,232
               Ditech Financial LLC      Citibank                      3195        Custodial                     55,674
               Ditech Financial LLC      Citibank                      3208        Custodial                    114,926
               Ditech Financial LLC      Citibank                      3216        Custodial                     79,440
               Ditech Financial LLC      Citibank                      3224        Custodial                    140,568
               Ditech Financial LLC      Citibank                      3232        Custodial                        746
               Ditech Financial LLC      Citibank                      3259        Custodial                      9,912
               Ditech Financial LLC      Citibank                      3267        Custodial                      2,449
               Ditech Financial LLC      Citibank                      3275        Custodial                        -
               Ditech Financial LLC      Citibank                      3283        Custodial                     81,449
               Ditech Financial LLC      Citibank                      3291        Custodial                    238,953
               Ditech Financial LLC      Citibank                      3304        Custodial                        -
               Ditech Financial LLC      Citibank                      3312        Custodial                        -
               Ditech Financial LLC      Citibank                      3339        Custodial                      5,230
               Ditech Financial LLC      Citibank                      3347        Custodial                     18,933
               Ditech Financial LLC      Citibank                      3355        Custodial                    211,869
               Ditech Financial LLC      Citibank                      3363        Custodial                     49,924
               Ditech Financial LLC      Citibank                      3371        Custodial                          21
               Ditech Financial LLC      Citibank                      3398        Custodial                        -
               Ditech Financial LLC      Citibank                      3419        Custodial                     39,103
               Ditech Financial LLC      Citibank                      3427        Custodial                    131,416
               Ditech Financial LLC      Citibank                      3443        Custodial                    368,854
               Ditech Financial LLC      Citibank                      3451        Custodial                     48,906
               Ditech Financial LLC      Citibank                      3478        Custodial                      4,592
               Ditech Financial LLC      Citibank                      3486        Custodial                     74,703
               Ditech Financial LLC      Citibank                      3494        Custodial                      1,276
               Ditech Financial LLC      Citibank                      3507        Custodial                      3,509
               Ditech Financial LLC      Citibank                      3515        Custodial                    879,999
               Ditech Financial LLC      Citibank                      3523        Custodial                  1,228,653
               Ditech Financial LLC      Citibank                      3531        Custodial                    323,865
               Ditech Financial LLC      Citibank                      3558        Custodial                     31,823
               Ditech Financial LLC      Citibank                      3566        Custodial                      6,677
               Ditech Financial LLC      Citibank                      3574        Custodial                     12,403
               Ditech Financial LLC      Citibank                      3582        Custodial                          82
               Ditech Financial LLC      Citibank                      3603        Custodial                      3,424
               Ditech Financial LLC      Citibank                      3611        Custodial                      9,577


                                                        MOR-1b
19-10412-jlg    Doc 619           Filed 05/31/19 Entered 05/31/19 10:46:55 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 22 of 27       Case No.: 19-10412-JLG
               Debtors                                                                                      Reporting Period April 1, 2019 to April 30, 2019



                                                                 BANK ACCOUNT BALANCES ($) 1

                                                                                                                                       Balance as of
                                 Debtor                                   Bank                  Last 4 Digits       Description         Month End
               Ditech Financial LLC                        Citibank                                 3638        Custodial                       98,034
               Ditech Financial LLC                        Citibank                                 3646        Custodial                      309,840
               Ditech Financial LLC                        Citibank                                 3654        Custodial                           -
               Ditech Financial LLC                        Citibank                                 3662        Custodial                      100,597
               Ditech Financial LLC                        Citibank                                 3689        Custodial                       77,119
               Ditech Financial LLC                        Citibank                                 3697        Custodial                      102,168
               Ditech Financial LLC                        Citibank                                 3718        Custodial                      160,496
               Ditech Financial LLC                        Citibank                                 3726        Custodial                      120,888
               Ditech Financial LLC                        Citibank                                 3734        Custodial                           750
               Ditech Financial LLC                        Citibank                                 3742        Custodial                           -
               Ditech Financial LLC                        Citibank                                 3769        Custodial                       17,583
               Ditech Financial LLC                        Citibank                                 3777        Custodial                        5,208
               Ditech Financial LLC                        Citibank                                 3785        Custodial                       14,117
               Ditech Financial LLC                        Citibank                                 3793        Custodial                      102,800
               Ditech Financial LLC                        Citibank                                 3806        Custodial                           -
               Ditech Financial LLC                        Citibank                                 3814        Custodial                           -
               Ditech Financial LLC                        Citibank                                 3822        Custodial                        5,604
               Ditech Financial LLC                        Citibank                                 3849        Custodial                      606,002
               Ditech Financial LLC                        Citibank                                 3857        Custodial                      642,296
               Ditech Financial LLC                        Citibank                                 5705        Custodial                      239,284
               Ditech Financial LLC                        Citibank                                 5713        Custodial                      285,345
               Ditech Financial LLC                        Citibank                                 6409        Custodial                           -
               Ditech Financial LLC                        Citibank                                 6417        Custodial                             6
               Ditech Financial LLC                        Citibank                                 6425        Custodial                        1,032
               Ditech Financial LLC                        Citibank                                 6433        Custodial                           -
               Ditech Financial LLC                        Bank of America                          2845        Custodial                --Closed--
               Total                                                                                                                     2,149,770,519

               Footnotes
               1) Bank reconciliations for the sixteen (16) operating accounts included in “Cash and Cash Equivalents” are attached to this MOR. The
               Debtors affirm that reconciliations for custodial and other bank accounts that are on the balance sheet are prepared and maintained by the
               Debtors on a monthly basis. As the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations would be administratively
               burdensome. The Debtors can provide reconciliations upon request.




                                                                               MOR-1b
      19-10412-jlg         Doc 619         Filed 05/31/19 Entered 05/31/19 10:46:55                            Main Document
                                                         Pg 23 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                                          Case No.: 19-10412-JLG
       Debtors                                                                               Reporting Period April 1, 2019 to April 30, 2019



                                    CONSOLIDATED STATEMENT OF OPERATIONS ($000s) 1, 2

                                                                                   Current Month            Cumulative Filing to Date
          Servicing Revenue and Fees, Net                                                     60,426.7                       82,169.9
          Gains on Loan Sales, Net                                                            10,904.5                       30,582.9
          FV Gains on Reverse Loans, Net                                                       6,905.5                       21,890.6
          Other Revenues                                                                       9,291.6                       22,858.9
        Revenues                                                                              87,528.3                      157,502.3
          Salaries and Benefits Expense                                                       21,078.8                       66,624.7
          General and Administrative Expense                                                  25,783.5                       82,466.1
          Interest Expense                                                                     6,727.4                       23,606.2
          Depreciation and Amortization                                                        3,246.4                         9,775.4
          Reorganization Items, Net                                                            9,576.5                      127,967.3
          Other Expenses, Net                                                                    327.9                         1,442.0
        Expenses                                                                              66,740.5                      311,881.7
          Other Fair Value Gains, Net                                                             67.3                           242.4
          Debt Extinguishment Losses, Net                                                          -                            (828.6)
          Other Net Gains (Losses)                                                                 -                            (356.1)
        Other Gains (Losses), Net                                                                 67.3                          (942.3)
     Income (Loss) Before Taxes                                                               20,855.1                     (155,321.7)
        Income Tax Expense                                                                        46.5                           386.6
     Income Tax Expense                                                                           46.5                           386.6
    Net Income (Loss)                                                                         20,808.6                     (155,708.3)

    Footnotes

    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary and unaudited. The financial position and results of operations contained herein are not
    necessarily indicative of results which may be expected for any other period or for the full year and as a result, may not reflect the
    consolidated financial position and results of operations of the Debtors in the future.
    2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary, unaudited, and subject to change.




                                                                   MOR-2
     19-10412-jlg       Doc 619       Filed 05/31/19 Entered 05/31/19 10:46:55                      Main Document
                                                    Pg 24 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                            Case No.: 19-10412-JLG
       Debtors                                                                 Reporting Period April 1, 2019 to April 30, 2019



                                      CONSOLIDATED BALANCE SHEET ($000s) 1

                                                                             Book Value as of Month End
    Assets
     Cash and Cash Equivalents                                                                                  164,798.0
     Restricted Cash and Cash Equivalents                                                                        84,730.0
     Res Loans at Amortized Cost, Net                                                                           479,844.0
     Residential Loans at Fair Value                                                                          8,146,152.0
     Receivables, Net                                                                                           100,855.0
     Servicer and Protective Advances, Net                                                                      412,656.0
     Servicing Rights, Net                                                                                      586,649.0
     Intangible Assets, Net                                                                                      12,553.0
     Premises and Equipment, Net                                                                                 95,600.0
     Other Assets                                                                                               131,565.0
    Total Assets                                                                                             10,215,402.0

    Liabilities
      Payables and Accrued Liabilities                                                                          814,845.0
      Servicer Payables                                                                                         101,251.0
      Servicing Advance Liabilities                                                                             204,268.0
      Warehouse Borrowings                                                                                    1,363,794.0
      Mortgage-Backed Debt, Net                                                                                  87,405.0
      HMBS Related Obligations at FV                                                                          6,558,334.0
      Deferred Tax Liability, Net                                                                                 2,077.0
      Liabilities Subject to Compromise                                                                       1,298,248.0
    Total Liabilities                                                                                        10,430,222.0

    Equity
     Stockholders' Equity                                                                                      (214,820.0)
    Total Equity                                                                                               (214,820.0)

    Total Liabilities and Equity                                                                             10,215,402.0

    Footnotes
    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
    period. Moreover, such information is preliminary, unaudited, and subject to change.




                                                           MOR-3
19-10412-jlg   Doc 619   Filed 05/31/19 Entered 05/31/19 10:46:55   Main Document
                                       Pg 25 of 27
      19-10412-jlg          Doc 619     Filed 05/31/19 Entered 05/31/19 10:46:55               Main Document
                                                      Pg 26 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                         Case No.: 19-10412-JLG
       Debtors                                                              Reporting Period April 1, 2019 to April 30, 2019


                           SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEES ($)


                                                                  AMOUNT PAID DURING THE
                                 NAME                               REPORTING PERIOD             CUMULATIVE 1

    Estate Professionals
        Weil, Gotshal & Manges LLP                                                    -                           -
        Houlihan Lokey, Inc.                                                          -                           -
        AlixPartners, LLP                                                             -                           -
        Epiq Corporate Restructuring LLC                                         470,794                   1,483,449
        Ernst & Young LLP                                                             -                           -
        PriceWaterhouseCoopers LLP                                                    -                           -
        Protiviti Inc.                                                                -                           -
    Total Estate Professionals                                                   470,794                   1,483,449


    Creditor Committee Professionals
        Rich Michaelson Magaliff Moser, LLP                                           -                           -
        Pachulski Stang Ziehl & Jones                                                 -                           -
        Goldin Associates, LLC                                                        -                           -
    Total Creditor Committee Professionals                                            -                           -


    Total Retained Restructuring Professional Fees                               470,794                   1,483,449

    Footnotes
    1) Represents payments made since the Commencement Date




                                                          MOR-5
        19-10412-jlg               Doc 619             Filed 05/31/19 Entered 05/31/19 10:46:55                           Main Document
                                                                     Pg 27 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                                                          Case No.: 19-10412-JLG
       Debtors                                                                                               Reporting Period April 1, 2019 to April 30, 2019


                                                                       DEBTOR QUESTIONNAIRE

    Must be completed each month. If the answer to any of the
    questions is “Yes”, provide a detailed explanation of each item.          Yes      No                             Comments
    Attach additional sheets if necessary.
    Have any assets been sold or transferred outside the normal course of
                                                                                        X
    business this reporting period?
    Have any funds been disbursed from any account other than a debtor in
                                                                                        X
    possession account this reporting period?
    Is the Debtor delinquent in the timely filing of any post-petition tax
                                                                                        X
    returns?
    Are workers compensation, general liability or other necessary
    insurance coverages expired or cancelled, or has the debtor received                X
    notice of expiration or cancellation of such policies?

                                                                                        X
    Is the Debtor delinquent in paying any insurance premium payment?
    Have any payments been made on pre-petition liabilities this reporting
                                                                               X
    period?
    Are any post petition receivables (accounts, notes or loans) due from
                                                                               X
    related parties?
    Are any post petition payroll taxes past due?                                       X
    Are any post petition State or Federal income taxes past due?                       X
    Are any post petition real estate taxes past due?                                   X
    Are any other post petition taxes past due?                                         X
                                                                                              During the reporting period, the Company made federal and
                                                                                              state tax extension payments related to FY 2018 totaling
                                                                               X              $58,800 as well as $1,000 in FY 2018 tax filing payments.
                                                                                              Additionally, the Company made payments related to
                                                                                              estimated Q1 2019 taxes totaling $74,760.
    Have any pre-petition taxes been paid during this reporting period?
    Are any amounts owed to post petition creditors delinquent?                               During the reporting period, the Debtors were current on
                                                                                              postpetition payables, taking into consideration pending
                                                                               X
                                                                                              credits, adjustments, and disputes that arise in the ordinary
                                                                                              course of business.
    Are any wage payments past due?                                                     X
    Have any post petition loans been received by the Debtor from any
                                                                                        X
    party?
    Is the Debtor delinquent in paying any U.S. Trustee fees?                           X
    Is the Debtor delinquent with any court ordered payments to attorneys
                                                                                        X
    or other professionals?
    Have the owners or shareholders received any compensation outside of
                                                                                        X
    the normal course of business?




                                                                              MOR-6
